As filed with the Securities and Exchange Commission on June 30, 2011 Registration No. 333-165473 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware SEE TABLE OF ADDITIONAL 42-1638663 (State of Incorporation) GUARANTOR REGISTRANTS (I.R.S. Employer Identification No.) One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Vaughn R. Groves, Esq. Executive Vice President, General Counsel and Secretary Alpha Natural Resources, Inc. One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Sandra L. Flow, Esq. Cleary Gottlieb Steen & Hamilton LLP 1 Liberty Plaza New York, NY 10006 Ph: (212) 225-2494 Fax: (212) 225-3999 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [ ] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [ X ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of ‘‘large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): [ X ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common stock, par value $0.01 per share(3)(4) Preferred stock, par value $0.01 per share(3) Depositary shares(3) Debt securities(3) Guarantees by subsidiary guarantors(3)(5) Warrants(3) Purchase contracts(3) Units(3) An indeterminate aggregate initial offering price and number or amount of the securities of each identified class is being registered as may from time to time be offered at indeterminate prices. In accordance with Rules 456(b) and 457(r) under the Securities Act, the registrant is deferring payment of the entire registration fee.Pursuant to Rule 457(n) under the Securities Act, no separate fee will be payable for the registration of the guarantees. Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities. An indeterminate number of shares of common stock may be issued from time to time upon conversion of other securities. Some or all of the subsidiaries listed on the Table of Additional Guarantor Registrants may fully and unconditionally guarantee debt securities or preferred stock issued by Alpha Natural Resources, Inc., in each case as set forth in the prospectus included in this registration statement and any applicable prospectus supplement.No separate consideration will be received for the guarantees. TABLE OF ADDITIONAL GUARANTOR REGISTRANTS Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices A. T. Massey Coal Company, Inc. West Virginia 55-0770782 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Alex Energy, Inc. West Virginia 55-0755384 P.O. Box 497 Sylvester, WV 25193 (304) 854-1890 Alliance Coal Corporation Virginia 54-1804386 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha American Coal Company, LLC Delaware 54-1947356 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha American Coal Holding, LLC Delaware 13-2793319 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Appalachia Holdings, Inc. Delaware 95-0740960 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Appalachia Services, Inc. West Virginia 54-1095096 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Australia, LLC Delaware 27-4593522 3 Spring Street Suite 9 Sydney, NSW 2000 31 Alpha Australia Services, LLC Delaware 27-4593762 3 Spring Street Suite 9 Sydney, NSW 2000 31 Alpha Coal Resources Company, LLC Delaware 84-1341308 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Alpha Coal Sales Co., LLC Delaware 16-1641207 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Coal West, Inc. Delaware 35-1867616 2273 Bishop Road Gillette, WY 82718 (307) 687-3400 Alpha Energy Sales, LLC Delaware 84-1130962 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha European Sales, Inc. Virginia 54-1834161 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Alpha Gas and Oil Company Louisiana 58-2673773 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Alpha India, LLC Delaware 27-4593320 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Land and Reserves, LLC Delaware 57-1136960 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Midwest Holding Company Delaware 84-1456626 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Natural Resources, LLC Delaware 56-2298262 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Natural Resources International, LLC Delaware 27-4592266 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Natural Resources Services, LLC Delaware 27-0075099 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha PA Coal Terminal, LLC Delaware 26-1102515 158 Portal Road P.O. Box 1080 Waynesburg, PA15370 (724) 627-7500 Alpha Shipping and Chartering, LLC Delaware 41-2136215 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub One, LLC Delaware 27-4592410 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Two, LLC Delaware 27-4592527 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Three, LLC Delaware 27-4592648 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Four, LLC Delaware 27-4592746 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Sub Five, LLC Delaware 27-4592846 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Alpha Terminal Company, LLC Delaware 55-0802473 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Alpha Wyoming Land Company, LLC Delaware 35-1661756 2273 Bishop Road Gillette, WY 82718 (307) 687-3400 AMFIRE, LLC Delaware 51-0430939 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 AMFIRE Holdings, LLC Delaware 11-3673814 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 AMFIRE Mining Company, LLC Delaware 11-3673833 One Energy Place Suite 2800 Latrobe, PA15650 (724) 537-5731 AMFIRE WV, L.P. Delaware 56-2312151 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Appalachia Coal Sales Company, Inc. Virginia 54-1188775 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Appalachia Holding Company Virginia 54-0295165 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Aracoma Coal Company, Inc. West Virginia 52-1669141 P.O. Box 1098 Holden, WV 25625 (304) 239-2300 Axiom Excavating and Grading Services, LLC Delaware 20-8109122 5703 Crutchfield Drive Norton, VA24273 (276) 679-7020 Bandmill Coal Corporation West Virginia 55-0758310 P.O. Box 26765 Richmond, VA 23261 (804) 788-1800 Bandytown Coal Company West Virginia 55-0751776 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Barbara Holdings Inc. Delaware 25-1292326 P. O. Box 261 Julian, WV25529 (304) 369-8848 Barnabus Land Company West Virginia 55-0728645 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Belfry Coal Corporation West Virginia 61-0415137 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Ben Creek Coal Company West Virginia 55-0177051 P.O. Box 299 Sidney, KY41564 606-353-5561 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Big Bear Mining Company West Virginia 22-2138933 400 Patterson Lane Charleston, WV25311 (304) 720-2513 Big Laurel Mining Corporation Virginia 54-1652202 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Black Dog Coal, LLC Virginia 54-1686572 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Black King Mine Development Co. West Virginia 54-1188659 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Black Mountain Resources LLC Virginia 54-1947191 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Bluff Spur Coal Corporation Virginia 54-1799644 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Boone East Development Co. West Virginia 55-0717715 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Boone Energy Company West Virginia 55-0777985 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Boone West Development Co. West Virginia 55-0717716 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Brooks Run Mining Company, LLC Delaware 52-2070922 208 Business Street Beckley, WV 25801 (304) 256-1015 Buchanan Energy Company, LLC Virginia 54-0983234 208 Business Street Beckley, WV 25801 (304) 256-1015 Bull Mountain Mining Corporation Virginia 54-1702715 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Callaway Land and Reserves, LLC Delaware 20-4278674 208 Business Street Beckley, WV 25801 (304) 256-1015 Castle Gate Holding Company Delaware 84-1456620 P.O. Box 592 Orangeville, UT 84537 (435) 472-0475 Cave Spur Coal LLC Virginia 54-1957737 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Central Penn Energy Company, Inc. Pennsylvania 25-1478196 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Central West Virginia Energy Company West Virginia 54-1203171 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Ceres Land Company West Virginia 55-0736928 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Clear Fork Coal Company West Virginia 55-0757300 P.O. Box 299 Sidney, KY41564 606-353-5561 Cloverlick Coal CompanyLLC Virginia 54-1979225 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Cloverlick Management LLC Virginia 54-1949336 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Coal Gas Recovery, LLC Delaware 30-0210759 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Cobra Natural Resources, LLC Delaware 26-0342580 208 Business Street Beckley, WV 25801 (304) 256-1015 Coral Energy Services, LLC Delaware 26-4281302 2409 Power Plant Road Homer City, PA 15748 (724) 479-1113 Jay Creek Holding, LLC Delaware 27-4593143 P.O. Box 3039 Gillette, WY82717 (307) 689-3462 Crystal Fuels Company West Virginia 55-0732366 P.O. Box 299 Sidney, KY41564 606-353-5561 Cumberland Coal Resources, LP Delaware 84-1521723 855 Kirby Road Waynesburg, PA15370 (724) 627-7500 Cumberland Equipment Corporation Virginia 54-1652200 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Cumberland Resources Corporation Virginia 27-2323540 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Dehue Coal Company West Virginia 55-0619956 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Delbarton Mining Company West Virginia 55-0764304 P.O. Box 1098 Holden, WV 25625 (304) 239-2300 Delta Mine Holding Company Delaware 91-1897558 c/o Warrick Holding Company 123 N.W. Fourth Street, Suite 416 Evansville, IN47708 (812) 434-4890 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Demeter Land Company West Virginia 31-1567229 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Dickenson-Russell Coal Company, LLC Delaware 54-2079085 7546 Gravel Lick Road Cleveland, VA 24225 (276) 889-6100 Dickenson-Russell Land and Reserves, LLC Delaware 20-4278709 7546 Gravel Lick Road Cleveland, VA 24225 (276) 889-6100 Dorchester Associates LLC Virginia 54-1884195 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Dorchester Enterprises, Incorporated Virginia 54-1702547 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Douglas Pocahontas Coal Corporation West Virginia 23-1500956 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 DRIH Corporation Delaware 54-1725084 P.O. Box 299 Sidney, KY41564 606-353-5561 Dry Systems Technologies, Inc. Delaware 84-1199429 8102 Lemont Road Suite 700 Woodridge, IL 60517 (630) 427-2051 Duchess Coal Company West Virginia 54-1725084 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Eagle Energy, Inc. West Virginia 55-0751738 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Elk Run Coal Company, Inc. West Virginia 55-0755384 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Emerald Coal Resources, LP Delaware 84-1521724 2071 Garards Fort Road P.O. Box 871 Waynesburg, PA15370 (724) 627-7500 En Route LLC Virginia 27-2931965 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Energy Development Corporation West Virginia 25-1209977 P. O. Box 261 Julian, WV25529 (304) 369-8848 Enterprise Land and Reserves, LLC Delaware 59-3097350 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Enterprise Mining Company, LLC Delaware 38-3671602 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Esperanza Coal Co., LLC Delaware 06-1652549 7546 Gravel Lick Road Cleveland, VA 24225 (276) 889-6100 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Exeter Coal Corporation Virginia 54-1804387 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Foglesong Energy Company West Virginia 27-0965524 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Foundation Mining, LLC Delaware 20-3378168 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Foundation PA Coal Company, LLC Delaware 84-1521726 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Foundation Royalty Company Delaware 84-1456627 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Freeport Mining, LLC Delaware 84-1521725 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Freeport Resources Company, LLC Delaware 84-1230391 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Goals Coal Company West Virginia 55-0737462 P. O. Box 293 Julian, WV25529 (304) 854-0721 Green Valley Coal Company West Virginia 55-0747007 P.O. Box 497 Sylvester, WV 25193 (304) 854-1890 Greyeagle Coal Company Kentucky 55-0771551 P.O. Box 299 Sidney, KY41564 606-353-5561 Guest Mountain Mining Corporation Virginia 54-1650992 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Haden Farms, Inc. Virginia 54-1456163 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Hanna Land Company, LLC Kentucky 61-1352274 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Harlan Reclamation Services LLC Virginia 54-1914510 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Hazy Ridge Coal Company West Virginia 55-0741015 P.O. Box 497 Sylvester, WV 25193 (304) 854-1890 Herndon Processing Company, LLC West Virginia 51-0442749 P.O. Box 399 Bud, WV 24716 (304) 294-4565 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices High Splint Coal LLC Virginia 54-1957736 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Highland Mining Company West Virginia 55-0757301 P.O. Box 1098 Holden, WV 25625 (304) 239-2300 Hopkins Creek Coal Company Kentucky 54-1136806 P.O. Box 299 Sidney, KY41564 606-353-5561 Independence Coal Company, Inc. West Virginia 54-1188773 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Jacks Branch Coal Company West Virginia 55-0734230 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Joboner Coal Company Kentucky 54-1143406 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 JST Land Company Virginia 27-2323989 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 JST Mining Company Virginia 27-2324180 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 JST Resources LLC Virginia 27-2456522 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Kanawha Energy Company West Virginia 55-0765391 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Kepler Processing Company, LLC West Virginia 51-0442560 Route 97-W Pineville, WV 24874 (304) 732-6452 Kingston Mining, Inc. West Virginia 31-1562659 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Kingston Processing, Inc. West Virginia 55-0756214 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Kingston Resources, Inc. Kentucky 61-1093577 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Kingwood Mining Company, LLC Delaware 57-1148058 208 Business Street Beckley, WV25801 (304) 256-1015 Knox Creek Coal Corporation Virginia 54-1393689 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Laurel Creek Co., Inc. Delaware 31-1241957 P. O. Box 261 Julian, WV25529 (304) 369-8848 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Lauren Land Company Kentucky 61-1209098 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Laxare, Inc. West Virginia 55-0486813 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Litwar Processing Company, LLC West Virginia 51-0442687 P.O. Box 727 HCR 60, War Branch Road Iaeger, WV 24844 (304) 938-3325 Logan County Mine Services, Inc. West Virginia 31-1708085 P.O. Box 1098 Holden, WV 25625 (304) 239-2300 Long Fork Coal Company Kentucky 54-1605009 P.O. Box 26765 Richmond, VA 23261 (804) 788-1800 Lynn Branch Coal Company, Inc. West Virginia 54-1537451 P.O. Box 299 Sidney, KY41564 606-353-5561 Maggard Branch Coal LLC Virginia 54-2040585 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Majestic Mining, Inc. Texas 74-1362695 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Maple Meadow Mining Company Delaware 55-0529664 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Marfork Coal Company, Inc. West Virginia 55-0723539 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Martin County Coal Corporation Kentucky 61-0702852 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Maxxim Rebuild Co., LLC Delaware 01-0749355 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Maxxim Shared Services, LLC Delaware 55-0814342 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Maxxum Carbon Resources, LLC Delaware 55-0802477 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 McDowell-Wyoming Coal Company, LLC Delaware 54-2079104 Route 97-W P.O. Box 1530 Pineville, WV 24874 (304) 732-6452 Meadow Branch Coal LLC Virginia 54-1869463 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Meadow Branch Mining Corporation Virginia 54-1750780 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Mill Branch Coal Corporation Virginia 54-1817506 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Mountain Management, Incorporated Virginia 54-1741574 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 New Market Land Company West Virginia 31-1557272 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 New Ridge Mining Company Kentucky 61-1218677 P.O. Box 299 Sidney, KY41564 (606) 353-5561 New River Energy Corporation West Virginia 54-1225713 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Neweagle Coal Sales Corp. Virginia 54-1695745 P. O. Box 261 Julian, WV25529 (304) 369-8848 Neweagle Development Corp. Virginia 54-1695747 P. O. Box 261 Julian, WV25529 (304) 369-8848 Neweagle Industries, Inc. Virginia 54-1695751 P. O. Box 261 Julian, WV25529 (304) 369-8848 Neweagle Mining Corp. Virginia 54-1695750 P. O. Box 261 Julian, WV25529 (304) 369-8848 Nicco Corporation West Virginia 55-0584295 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Nicewonder Contracting, Inc. West Virginia 20-0388143 208 Business Street Beckley, WV25801 (304) 256-1015 Nicholas Energy Company West Virginia 55-0761469 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Nine Mile Spur LLC Virginia 54-1912521 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 North Fork Coal Corporation Virginia 54-1679027 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Odell Processing Inc. West Virginia 55-0708613 P. O. Box 261 Julian, WV25529 (304) 369-8848 Omar Mining Company West Virginia 55-0385010 782 Robinson Creek Road Madison, WV 25130 (304) 369-1046 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Osaka Mining Corporation Virginia 20-3339293 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Palladian Lime, LLC Delaware 20-8109144 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Panther Mining LLC Virginia 54-1957738 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Paramont Coal Company Virginia, LLC Delaware 56-2298367 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Paynter Branch Mining, Inc. West Virginia 55-0746860 400 Patterson Lane Charleston, WV25311 (304) 720-2513 Peerless Eagle Coal Co. West Virginia 55-0451306 P.O. Box 497 Sylvester, WV 25193 (304) 854-1890 Pennsylvania Land Holdings Company, LLC Delaware 84-1452626 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Pennsylvania Services Corporation Delaware 93-1162601 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Performance Coal Company West Virginia 55-0736927 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Peter Cave Mining Company Kentucky 61-1360315 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Pigeon Creek Processing Corporation Virginia 54-1900369 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Pilgrim Mining Company, Inc. Kentucky 61-1246461 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Pioneer Fuel Corporation West Virginia 55-0545211 400 Patterson Lane Charleston, WV 25311 (304) 720-2513 Pioneer Mining, Inc. West Virginia 55-0746859 400 Patterson Lane Charleston, WV25311 (304) 720-2513 Plateau Mining Corporation Delaware 95-3761213 P.O. Box 592 Orangeville, UT 84537 (435) 472-4737 Powell River Resources Corporation Virginia 27-2323843 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Power Mountain Coal Company West Virginia 31-1567082 P.O. Box 26765 Richmond, VA 23261 (804) 788-1800 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Premium Energy, LLC Delaware 20-3562770 208 Business Street Beckley, WV25801 (304) 256-1015 Raven Resources, Inc. Florida 59-3036984 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Rawl Sales & Processing Co. West Virginia 55-0476477 Route 49 Coal Miners Way Matewan, WV 25678 (304) 235-3940 Red Ash Sales Company, Inc. West Virginia 55-0515479 P. O. Box 261 Julian, WV25529 (304) 369-8848 Resource Development LLC Virginia 54-1882316 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 Resource Land Company LLC Virginia 54-1912100 One Alpha Place P.O. Box 2345 Abingdon, VA24212 (276) 619-4410 River Processing Corporation Delaware 84-1199433 158 Portal Road P.O. Box 1020 Waynesburg, PA15370 (724) 627-7500 Rivereagle Corp. Virginia 54-1695746 1t 23 South P.O. Box 497 Catlettsburg, KY41129 (606) 739-4699 Riverside Energy Company, LLC West Virginia 51-0442691 208 Business Street Beckley, WV25801 (304) 256-1015 Riverton Coal Production Inc. Delaware 55-0739658 P. O. Box 261 Julian, WV25529 (304) 369-8848 Riverton Coal Sales, Inc. West Virginia 55-0740837 P. O. Box 261 Julian, WV25529 (304) 369-8848 Road Fork Development Company, Inc. Kentucky 54-1293743 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Robinson-Phillips Coal Company West Virginia 55-0386264 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Rockspring Development, Inc. Delaware 31-1241956 P.O. Box 1098 Holden, WV 25625 (304) 239-2300 Roda Resources LLC Virginia 54-1919034 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Rostraver Energy Company Pennsylvania 25-1418256 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Ruhrkohle Trading Corporation West Virginia 55-0266080 400 Patterson Lane Charleston, WV25311 (304) 345-0970 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Rum Creek Coal Sales, Inc. West Virginia 31-1181801 P.O. Box 1096 Holden, WV 25625 (304) 752-7850 Russell Fork Coal Company West Virginia 61-0394431 P.O. Box 299 Sidney, KY41564 (606) 353-5561 SC Coal Corporation Delaware 13-2856449 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Scarlet Development Company Pennsylvania 25-1782790 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Shannon-Pocahontas Coal Corporation West Virginia 54-1132767 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Shannon-Pocahontas Mining Company West Virginia 55-0613879 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Shenandoah Capital Management Corp. West Virginia 55-0759643 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Sidney Coal Company, Inc. Kentucky 54-1293752 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Simmons Fork Mining, Inc. West Virginia 31-1537134 400 Patterson Lane Charleston, WV25311 (304) 720-2513 Solomons Mining Company West Virginia 55-0680485 5703 Crutchfield Drive Norton, VA 24273 (276) 679-7020 Spartan Mining Company West Virginia 31-1571923 P.O. Box 457 Whitesville, WV25209 (304) 854-1852 Stillhouse Mining LLC Virginia 54-1959257 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Stirrat Coal Company West Virginia 55-0728501 P. O. Box 484 Omar, WV25638 (304) 946-2639 Stone Mining Company Kentucky 61-1231896 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Support Mining Company West Virginia 52-1891104 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Sycamore Fuels, Inc. West Virginia 54-1527013 P.O. Box 299 Sidney, KY41564 (606) 353-5561 T. C. H. Coal Co. Kentucky 61-0723123 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Talon Loadout Company West Virginia 20-2779543 782 Robinson Creek Road Madison, WV 25130 (304) 369-7103 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation of Organization IRS Employer Identification Number Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices Tennessee Consolidated Coal Company Tennessee 62-6029380 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Tennessee Energy Corp. Tennessee 62-0719183 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Town Creek Coal Company West Virginia 52-1089482 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Trace Creek Coal Company Pennsylvania 25-1418260 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Tucson Limited Liability Company West Virginia 55-0750763 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Twin Star Mining, Inc. West Virginia 31-1265426 208 Business Street Beckley, WV25801 (304) 256-1015 Vantage Mining Company Kentucky 54-1289901 P.O. Box 299 Sidney, KY41564 (606) 353-5561 Virginia Energy Company, LLC Delaware 20-3593251 208 Business Street Beckley, WV25801 (304) 256-1015 Wabash Mine Holding Company Delaware 91-1897559 P.O. Box 144 Keensburg, IL62852 (618) 298-1132 Warrick Holding Company Delaware 91-1897557 123 N.W. Fourth Street, Suite 416 Evansville, IN47708 (812) 434-4890 West Kentucky Energy Company Kentucky 27-0516756 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 White Buck Coal Company West Virginia 55-0747028 P.O. Box 497 Sylvester, WV 25193 (304) 854-1890 White Flame Energy, Inc. West Virginia 55-0678856 208 Business Street Beckley, WV25801 (304) 256-1015 Williams Mountain Coal Company West Virginia 55-0729825 One Alpha Place P.O. Box 2345 Abingdon, VA 24212 (276) 619-4410 Winifrede Coal Corporation Virginia 54-1844372 P. O. Box 2560 Wise, VA24293 (276) 679-0804 Wyomac Coal Company, Inc. West Virginia 55-0574144 P.O. Box 299 Sidney, KY41564 (606) 353-5561 EXPLANATORY NOTE This Amendment No. 2 to the Registration Statement on Form S-3 (Registration No. 333-165473) is being filed for the purposes of (i) updating the Table of Additional Guarantor Registrants to add registrants reflecting certain additional subsidiaries that may serve as guarantors of some or all of our shares of preferred stock or debt securities, as the case may be, offered by any prospectus supplement, and (ii) filing certain additional exhibits to the Registration Statement.No changes or additions are being made hereby to the base prospectus that already forms a part of the Registration Statement.Accordingly, the base prospectus is omitted from this filing. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 14.OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION. The expenses relating to the registration of the securities will be borne by the registrant. Such expenses are estimated to be as follows: Securities and Exchange Commission Registration Fee $ [1] Legal Fees and Expenses [2] Accounting Fees and Expenses [2] Printing Expenses [2] Blue Sky Fees and Expenses [2] Trustee, Transfer Agent, and Registrar Fees and Expenses [2] Rating Agency Fees and Expenses [2] Miscellaneous [2] Total $ [2] [1] Deferred in reliance on Rules 456(b) and 457(r). [2] An estimate of the aggregate amount of these expenses will be reflected in the applicable prospectus supplement. Item 15.INDEMNIFICATION OF DIRECTORS AND OFFICERS. Delaware Corporations Alpha Natural Resources, Inc., Alpha Appalachia Holdings, Inc., Alpha Coal West, Inc., Alpha Midwest Holding Company, Barbara Holdings Inc., Castle Gate Holding Company, Delta Mine Holding Company, DRIH Corporation, Dry Systems Technologies, Inc., Foundation Royalty Company, Laurel Creek Co, Inc., Maple Meadow Mining Company, Pennsylvania Services Corporation, Plateau Mining Corporation, River Processing Corporation, Riverton Coal Production Inc., Rockspring Development, Inc., SC Coal Corporation, Wabash Mine Holding Company, and Warrick Holding Company (the “Delaware Corporation Registrants”) are incorporated under the laws of the state of Delaware. As permitted by Section 102(b)(7) of the Delaware General Corporation Law, or the DGCL, the certificate of incorporation in effect as of the date of this registration statement of each of Alpha Natural Resources, Inc. and Riverton Coal Production Inc., includes a provision eliminating the personal liability of the corporation’s directors to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability: (i)for any breach of a director’s duty of loyalty to the corporation or its stockholders, (ii)for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, (iii)under Section174 of the DGCL (certain illegal distributions) or (iv)for transactions from which the director derives an improper personal benefit. Pursuant to Section 145(a) of the DGCL, Delaware corporations may indemnify any person who was or is a party or is threatened to be made a party to any action, suit or proceeding (other than an action by or in the right of the corporation) by reason of the fact that the person is or was a director or officer of the corporation against expenses, including attorneys’ fees, judgment, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit or proceeding, if the person acted in good faith and in a manner he or she reasonably believed to be in the best interest, or not opposed to the best interest, of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. A similar standard is applicable pursuant to Section 145(b) of the DGCL in the case of actions brought by or in the right of the corporation, except that indemnification only extends to expenses (including attorneys’ fees) incurred in connection with the defense or settlement of such actions, and the statute requires court approval before there can be any indemnification where the person seeking indemnification has been found liable to the corporation. II-1 Additionally, the corporation must indemnify current or former officers or directors of the corporation if they are successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Sections 145(a) or (b) of the DGCL. Pursuant to the certificate of incorporation and/or the bylaws in effect as of the date of this registration statement of each Delaware Corporation Registrant other than DRIH Corporation and Plateau Mining Corporation, the corporation must indemnify its directors and officers to the fullest extent permitted by Delaware law.Additionally, the certificate of incorporation and/or the bylaws in effect as of the date of this registration statement of each of Alpha Natural Resources, Inc., Alpha Appalachia Holdings, Inc., Maple Meadow Mining Company and Riverton Coal Production Inc., provides that the corporation must advance expenses, as incurred, to its directors and officers in connection with a legal proceeding to the fullest extent permitted by Delaware Law. The bylaws of Alpha Natural Resources, Inc. provide a right to indemnification not only to its own directors and officers, but also to persons who serve as directors, officers or trustees of other entities at the request of Alpha Natural Resources, Inc. The bylaws of Plateau Mining Corporation in effect as of the date of this registration statement require the corporation to indemnify its directors and officers against costs and expenses reasonably incurred by, or imposed upon them in connection with, or arising out of, any action, suit or proceeding in which they may be involved or to which they may be made a party by reason of their being or having been a director or officer of the corporation, such expenses to include the cost of reasonable settlements (other than amounts paid to the corporation) made with a view to curtailment of costs of litigation, except that that the corporation shall not indemnify its directors or officers for liability to the corporation or its stockholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of duty, or with respect to matters in which they are finally adjudged to have been derelict in the performance of their duties. The certificate of incorporation and the bylaws of DRIH Corporation do not provide for indemnification of its directors or officers; however, the bylaws of Alpha Natural Resources, Inc. require Alpha Natural Resources, Inc. to indemnify persons serving as officers or directors of other entities at the request of Alpha Natural Resources, Inc., to the same extent as Alpha Natural Resources, Inc. indemnifies persons serving as officers or directors of Alpha Natural Resources, Inc. The indemnification provided by Sections 145(a) and (b) of the DGCL is not exclusive of other indemnification that may be granted by a corporation’s by-laws, agreement, vote of stockholders or disinterested directors or otherwise, and the certificate of incorporation and/or the bylaws in effect as of the date of this registration statement of each of the Delaware Corporation Registrants other than DRIH Corporation, Laurel Creek Co., Inc. and Rockspring Development, Inc., provides that the indemnification provisions in those governing documents are not exclusive of any other rights to which a person may be entitled by law, agreement, vote of stockholders or disinterested directors or otherwise. Alpha Natural Resources, Inc. has entered into indemnification agreements with each of its directors and executive officers.The indemnification agreements generally provide for Alpha Natural Resources, Inc. to indemnify its directors and executive officers for expenses, judgments, fines and amounts paid in settlement in connection with threatened, pending or completed proceedings in which the person was involved by reason of the fact that he or she is or was an officer or director of the corporation or is or was serving at the request of the corporation as a director, officer or trustee of another entity, subject to certain terms, conditions and limitations set forth therein.In addition, we maintain insurance on behalf of the directors and officers of the Delaware Corporation Registrants insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Delaware Limited Liability Companies The following registrants are limited liability companies, or LLCs, organized under the laws of the state of Delaware: · Alpha Australia, LLC, Alpha Australia Services, LLC, Alpha Coal Resources Company, LLC, Alpha Energy Sales, LLC, Alpha India, LLC, Alpha Natural Resources, LLC, Alpha Natural Resources International, LLC, Alpha Shipping and Chartering, LLC, Alpha Sub One, LLC, Alpha Sub Two, LLC, Alpha Sub Three, LLC, Alpha Sub Four, LLC, Alpha Sub Five, LLC, Alpha Wyoming Land Company, LLC, AMFIRE Holdings, LLC, AMFIRE Mining Company, LLC, Axiom Excavating and Grading Services, LLC, Callaway Land and Reserves, LLC, Cobra Natural Resources, LLC, Coral Energy Services, LLC, Corral Creek Holding, LLC, Dickenson-Russell Land and Reserves, LLC, Enterprise Land and Reserves, LLC, Freeport Resources Company, LLC, Palladian Lime, LLC, Pennsylvania Land Holdings Company, LLC, Premium Energy, LLC and Virginia Energy Company, LLC (the “Class I Delaware LLC Registrants”); II-2 · Alpha Coal Sales Co., LLC, Alpha Land and Reserves, LLC, Alpha Natural Resources Services, LLC, Alpha Terminal Company, LLC, AMFIRE, LLC, Brooks Run Mining Company, LLC, Dickenson-Russell Coal Company, LLC, Enterprise Mining Company, LLC, Esperanza Coal Co., LLC, Kingwood Mining Company, LLC, Maxxim Rebuild Co., LLC, Maxxim Shared Services, LLC, Maxxum Carbon Resources, LLC, McDowell-Wyoming Coal Company, LLC and Paramont Coal Company Virginia, LLC (the “Class II Delaware LLC Registrants”); · Alpha American Coal Company, LLC, Alpha American Coal Holding, LLC, Alpha PA Coal Terminal, LLC, and Foundation PA Coal Company, LLC (the “Class III Delaware LLC Registrants”); and · Coal Gas Recovery, LLC, Foundation Mining, LLC and Freeport Mining, LLC (the “Class IV Delaware LLC Registrants”). Section18-108 of the Delaware Limited Liability Company Act, or the DLLCA, provides that an LLC may indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever, subject to any standards or restrictions set forth in the LLC’s limited liability company agreement, or LLC Agreement. Section18-1101 of the DLLCA further provides that: · except for the implied contractual covenant of good faith and fair dealing, a member or manager or other person’s duties to the LLC or to another member or manager or to another person that is a party to or is otherwise bound by the LLC Agreement, may be expanded, restricted or eliminated by the LLC Agreement; · the LLC Agreement may limit or eliminate liabilities of a member, manager or other person to the LLC or to another member or manager or to another person that is a party to or is otherwise bound by the LLC Agreement for breach of contract and breach of duties, except for acts or omissions that constitute a bad faith violation of the implied contractual covenant of good faith and fair dealing; and · unless otherwise provided in the LLC Agreement, a member or manager or other person shall not be liable to the LLC or to another member or manager or to another person that is a party to or is otherwise bound by the LLC Agreement for breach of fiduciary duty for the member's or manager's or other person's good faith reliance on the provisions of the LLC Agreement. The LLC Agreements of each of the Class I and Class II Delaware LLC Registrants in effect as of the date of this registration statement provide that: · the LLC must indemnify to the fullest extent permitted by the DLLCA each of its managers and officers made or threatened to be made a party to any action, suit or proceeding, against any personal loss, liability or damage incurred as a result of any act or omission that the person believes in good faith to be within the scope of authority conferred by the LLC Agreement, except for willful misconduct or gross negligence; · the LLC Agreements for the Class I Delaware LLC Registrants, but not the Class II Delaware LLC Registrants, also require the LLC to pay in advance legal and other expenses and attorneys’ fees reasonably incurred by its managers and officers in connection with any claim or liability indemnified by the LLC; and · the liability of the LLC’s managers and officers for monetary damages or losses sustained or liabilities incurred as a result of any act or omission constituting a breach of such person’s fiduciary duty is eliminated, except for: (i)a breach of such person’s duty of loyalty to the LLC or its members; (ii)acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or (iii)any transaction from which the person derived an improper personal benefit. The LLC Agreements of each of the Class III Delaware LLC Registrants in effect as of the date of this registration statement provide that: · The directors and officers of the LLC shall not be liable to the LLC or its members for any act performed by them in their official capacity with respect to LLC matters, except in cases of fraud or an intentional breach of the LLC Agreement; and · The LLC shall indemnify its officers and directors to the fullest extent permitted by law against any cost, expense, judgment or liability incurred by or imposed upon them in connection with any claim, demand, action suit or proceeding to which they are made or threatened to be made a party by reason of being or II-3 · having been a director or officer of the LLC, except in case of fraud or an intentional breach of the LLC Agreement, and the LLC shall pay the officer or director’s expenses in advance upon receipt of an undertaking to repay those amounts if it is determined they are not entitled to indemnification. The LLC Agreements of each of the Class IV Delaware LLC Registrants in effect as of the date of this registration statement provide that: · The directors, officers and the member serving as the “Tax Matters Member” of the LLC shall not be liable to the LLC or its members for any loss or damage sustained by the LLC or its members, except to the extent the loss or damage results from fraud, deceit, or an intentional and material breach of the LLC Agreement; and · The LLC shall indemnify its officers and directors and the member serving as the “Tax Matters Member” of the LLC to the fullest extent permitted by law against any cost, expense, judgment or liability incurred by or imposed upon them in connection with any claim, demand, action suit or proceeding to which they are made or threatened to be made a party by reason of being or having been a director, officer or the member serving as the “Tax Matters Member” of the LLC, except in case of fraud, deceit, or an intentional and material breach of the LLC Agreement, and the LLC shall pay the expenses of such indemnified persons in advance upon receipt of an undertaking to repay those amounts if it is determined they are not entitled to indemnification. We maintain insurance on behalf of the managers, directors and officers of the Class I-IV Delaware LLC Registrants insuring them against claims asserted against them in their capacities as managers, directors or officers or arising out of such status. Delaware Limited Partnerships AMFIRE WV, L.P., Cumberland Coal Resources, LP and Emerald Coal Resources, LP are limited partnerships, or LPs, organized under the laws of the state of Delaware.Section17-108 of the Delaware Revised Uniform Limited Partnership Act, or the DRULPA, provides that an LP may indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever, subject to any standards or restrictions set forth in the LP’s partnership agreement, or LP Agreement.Section17-1101 of the DRULPA further provides that: · except for the implied contractual covenant of good faith and fair dealing, a partner or other person’s duties to the LP or to another partner or to another person that is a party to or is otherwise bound by the LP Agreement, may be expanded, restricted or eliminated by the LP Agreement; · the LP Agreement may limit or eliminate liabilities of a partner or other person to the LP or to another partner or to another person that is a party to or is otherwise bound by the LP Agreement for breach of contract and breach of duties, except for acts or omissions that constitute a bad faith violation of the implied contractual covenant of good faith and fair dealing; and · unless otherwise provided in the LP Agreement, a partner or other person shall not be liable to the LP or to another partner or to another person that is a party to or is otherwise bound by the LP Agreement for breach of fiduciary duty for the partner’s or other person’s good faith reliance on the provisions of the LP Agreement. We maintain insurance on behalf of the managers, directors and officers of the general partners of each of AMFIRE WV, L.P., Cumberland Coal Resources, LP, and Emerald Coal Resources, LP, insuring them against claims asserted against them in their capacities as managers, directors or officers of the general partner acting on behalf of AMFIRE WV, L.P., Cumberland Coal Resources, LP, or Emerald Coal Resources, LP, as applicable, or arising out of such status. Florida Corporation Raven Resources, Inc. is incorporated under the laws of the state of Florida. Under Section 607.0830 of the Florida Business Corporation Act, or the FBCA, a director of a Florida corporation is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances, and in a manner he or she reasonably believes to be in the best interests of the II-4 corporation. In addition, Section 607.0831 of the FBCA provides that a director is not personally liable for monetary damages to the corporation or any other person for any statement, vote, decision, or failure to act regarding corporate management or policy unless the director breached or failed to perform his or her duties as a director and the director’s breach of, or failure to perform, those duties constitutes:(i) a violation of the criminal law, unless the director had reasonable cause to believe his or her conduct was lawful or had no reasonable cause to believe his or her conduct was unlawful, (ii) a transaction from which the director derived an improper personal benefit, either directly or indirectly, (iii) a circumstance under which the liability provisions of Section 607.0834 (regarding unlawful distributions) are applicable, (iv) in a proceeding by or in the right of the corporation to procure a judgment in its favor or by or in the right of a shareholder, conscious disregard for the best interest of the corporation, or willful misconduct, or (v) in a proceeding by or in the right of someone other than the corporation or a shareholder, recklessness or an act or omission which was committed in bad faith or with malicious purpose or in a manner exhibiting wanton and willful disregard of human rights, safety, or property. A judgment or other final adjudication against a director in any criminal proceeding for a violation of the criminal law estops that director from contesting the fact that his or her breach, or failure to perform, constitutes a violation of the criminal law; but does not estop the director from establishing that he or she had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful. Under Section 607.0850(1) of the FBCA, a corporation has power to indemnify any person who was or is a party to any proceeding (other than an action by, or in the right of the corporation), by reason of the fact that he or she is or was a director or officer of the corporation against liability incurred in connection with the proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. A similar standard is applicable pursuant to 607.0850(2) of the FBCA in the case of actions brought by or in the right of the corporation, except that indemnification only extends to expenses and amounts paid in settlement not exceeding, in the judgment of the board of directors, the estimated expense of litigating the proceeding to conclusion, and the statute requires court approval before there can be any indemnification where the person seeking indemnification has been found liable to the corporation. Additionally, the corporation must indemnify any director or officer of the corporation if they are successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Sections 607.0850(1) or (2) of the FBCA. Under Section 607.0850 of the FBCA, the indemnification provided pursuant to Section 607.0850 of the FBCA is not exclusive of any other or further indemnification of any of its directors or officers under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in their official capacity and as to action in another capacity while holding such office. The bylaws of Raven Resources, Inc. in effect as of the date of this registration statement provide that the corporation must indemnify its directors, officers, employee or agents, or those serving as a director, officer, employee or agent of another entity at the request of the corporation, including in criminal proceedings, so long as the persons have acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to criminal proceedings, those persons had no reasonable cause to believe the conduct was unlawful.Raven Resources, Inc. may not indemnify against a person’s gross negligence or willful misconduct and may not indemnify a person who a court has found liable for negligence or misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnity.Raven Resources, Inc. may also not indemnify any such person unless ordered by a court or one of the following determines that indemnification is proper because the person met the applicable standard of conduct: (i) the board of directors by majority vote of a quorum of directors who were not parties to the action, suit or proceeding; (ii) independent legal counsel in a written opinion if a quorum is not obtainable or a quorum of disinterested directors so directs; or (iii) by the shareholders.The corporation must also advance expenses incurred by such person prior to final disposition of any legal proceeding upon receipt of a legally valid promise or pledge to repay all amounts advanced by the corporation if it is determined that the director or officer was not entitled to indemnification. We maintain insurance on behalf of the directors and officers of Raven Resources, Inc. insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Kentucky Corporations Greyeagle Coal Company, Hopkins Creek Coal Company, Joboner Coal Company, Kingston Resources, Inc., Lauren Land Company, Long Fork Coal Company, Martin County Coal Corporation, New Ridge Mining Company, II-5 Peter Cave Mining Company, Pilgrim Mining Company, Inc., Road Fork Development Company, Inc., Sidney Coal Company, Inc., Stone Mining Company, T. C. H. Coal Co., Vantage Mining Company and West Kentucky Energy Company (the “Kentucky Corporation Registrants”) are incorporated under the laws of the commonwealth of Kentucky. As permitted by Section 271B.2-020 of the Kentucky Business Corporation Act, or the KBCA, the articles of incorporation of Greyeagle Coal Company, Kingston Resources, Inc., Lauren Land Company, Long Fork Coal Company, New Ridge Mining Company, Peter Cave Mining Company, Pilgrim Mining Company, Inc. and Stone Mining Company in effect as of the date of this registration statement include a provision eliminating the personal liability of a director to the corporation or its shareholders for monetary damages for breach of his duties as a director, other than liability for (i) any transaction in which the director’s personal financial interest is in conflict with the financial interests of the corporation or its shareholders, (ii) acts or omissions not in good faith or which involve intentional misconduct or are known to the director to be a violation of law, (iii) any vote for or assent to an unlawful distribution to shareholders as prohibited under Section 271B.8-330 of the KBCA; or (iv) for any transaction from which the director derived an improper personal benefit.In addition, Sections 271B.8-300 and 271B.8-420 of the KBCA provide that any action taken as a director or officer, or any failure to take any action as a director or officer, shall not be the basis for monetary damages or injunctive relief unless the director or officer has failed to discharge his or her duties in good faith, on an informed basis, and in a manner the director or officer honestly believes to be in the best interests of the corporation, and in the case of an action for monetary damages, the failure to discharge those duties constitutes willful misconduct or wanton or reckless disregard for the best interests of the corporation and its shareholders. Section 271B.8-510 of the KBCA permits a corporation to indemnify an individual who is made a party to a proceeding (other than an action by or in the right of the corporation) because the individual is or was a director against the obligation to pay a judgment, settlement, penalty, fine or reasonable expenses (including counsel fees) incurred with respect to the proceeding, as long as the individual (i) conducted himself or herself in good faith, (ii) reasonably believed, in the case of conduct in his or her official capacity with the corporation, that the conduct was in the best interests of the corporation or, in all other cases, was at least not opposed to its best interests, and (iii) in a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful.A similar standard is applicable in the case of actions brought by or in the right of the corporation, except that indemnification only extends to reasonable expenses.No indemnification is permitted in a proceeding by or in the right of the corporation in which the director is adjudged liable to the corporation, or in connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in the director’s official capacity, where the director is adjudged liable on the basis of having received an improper personal benefit. The articles of incorporation of Greyeagle Coal Company, Kingston Resources, Inc., Lauren Land Company, Long Fork Coal Company, Martin County Coal Corporation, New Ridge Mining Company, Peter Cave Mining Company, Pilgrim Mining Company, Inc. and Stone Mining Company provide for indemnification of directors, officers, employees or agents, or individuals serving as an agent of another entity at the request of the corporation.The articles of incorporation of each of Road Fork Development Company, Inc. and Sidney Coal Company, Inc. provide for indemnification under these circumstances of directors and officers of the corporation or individuals serving at the request of the corporation as directors or officers of another entity, and further provide that the termination of an action, suit or proceeding by judgment or settlement shall not of itself be determinative that the person did not act in good faith and in accordance with the requisite standard of conduct.The articles of incorporation of T.C.H. Coal Co. provide that the corporation has the power to indemnify a director, officer, employee or agent of the corporation or an individual serving at the request of the corporation as a director officer, employee or agent of another corporation, and further provide that the termination of an action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not of itself create a presumption that the person did not act in accordance with the applicable standard of conduct. In addition, Section 271B.8-520 of the KBCA provides that, unless limited by the articles of incorporation, a corporation shall indemnify against reasonable expenses incurred in connection with a proceeding any director who entirely prevails in the defense of any proceeding to which the individual was a party because he or she is or was a director of the corporation. The articles of incorporation of Greyeagle Coal Company, Kingston Resources, Inc., Lauren Land Company, Long Fork Coal Company, Martin County Coal Corporation, New Ridge Mining Company, Peter Cave Mining Company, Pilgrim Mining Company, Inc., Stone Mining Company provide for indemnification of expenses actually II-6 and reasonably incurred in connection with an applicable action, suit, proceeding, claim, issue or matter if the director or officer has been successful on the merits or otherwise in defense of such action, suit, proceeding, claim, issue or matter.The articles of incorporation for these corporations also provide for indemnification of expenses if the indemnified person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, except that the corporation may not indemnify a person who a court has found liable for negligence or misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification for certain expenses.For these entities, the corporation may not indemnify any director or officer unless ordered by a court or either of the following determines that indemnification of the director or officer is proper because the person met the applicable standard of conduct: (i) the board of directors by majority vote of a quorum of directors who were not parties to the action; or (ii) by the shareholders. In addition, each of the corporations discussed in this paragraph may also advance expenses incurred by a director or officer prior to final disposition of any legal proceeding upon receipt of an undertaking by or on behalf of the director, officer employee or agent to repay all amounts advanced by the corporation if it is determined that the director or officer was not entitled to indemnification. The articles of incorporation of Road Fork Development Company, Inc. and Sidney Coal Company, Inc. provide for indemnification of expenses actually and reasonably incurred in connection with an applicable action, suit or proceeding if the director or officer has been successful on the merits or otherwise in defense of such action, suit or proceeding.The articles of incorporation for these corporations also provide for indemnification of expenses if the indemnified person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to criminal proceedings, those persons had no reasonable cause to believe the conduct was unlawful.The articles of incorporation of each of Road Fork Development Company, Inc. and Sidney Coal Company, Inc. provide that the corporation may not indemnify any person in an action or suit by or in the right of the corporation as to which a court has found the person liable to the corporation unless, and only to the extent that, the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification. The articles of incorporation of each of Road Fork Development Company, Inc. and Sidney Coal Company, Inc. further provide that the corporation may not indemnify any person in any proceeding charging improper person benefit, whether or not involving action in an official capacity, in which a court has found such person liable on the basis that he improperly received a personal benefit unless, and only to the extent that, the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification. For these entities, the corporation may not indemnify any director or officer unless ordered by a court or any of the following determines that indemnification of the director or officer is proper because the person met the applicable standard of conduct: (i) the board of directors by majority vote of a quorum of directors who were not parties to the action, suit or proceeding; (ii) independent legal counsel in a written opinion if a quorum is not obtainable or a quorum of disinterested directors so directs; or (iii) by the shareholders.If such a determination is made by the directors, they may rely as to questions of law on the advice of independent counsel.In addition, both of the corporations discussed in this paragraph may also advance expenses incurred by a director or officer prior to final disposition of any legal proceeding upon receipt of (i) an undertaking by or on behalf of the director, officer, employee or agent to repay all amounts advanced by the corporation if it is determined that the director or officer was not entitled to indemnification and (ii) a written affirmation by the person of his good faith belief that he has met the standard of conduct necessary for indemnification by the Corporation.Furthermore, the articles of incorporation of both of these corporations provide that the board of directors may indemnify or contract in advance to indemnify any person not specified in the articles of incorporation who was or is a party or is threatened to be made a party to any proceeding, by reason of the fact that he is or was an employee or agent of the corporation, or is or was serving at the request of the corporation as an employee or agent of another entity.For both of these corporations, any indemnification or advance of expenses to a director arising out of a proceeding by or in the right of the corporation must be reported in writing to shareholders with or before the notice of the next shareholders’ meeting. The articles of incorporation of T.C.H. Coal Co. provide for indemnification of expenses actually and reasonably incurred in connection with an applicable action, suit or proceeding if the director, officer, employee or agent has been successful on the merits or otherwise in defense of such action, suit or proceeding, or in defense of any claim, issuer or matter therein.The articles of incorporation for T.C.H. Coal Co. also provide for indemnification of expenses if the indemnified person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to criminal proceedings, those persons had no reasonable cause to believe the conduct was unlawful.T.C.H. Coal Co. may not indemnify any director, officer, employee or agent unless ordered by a court or any of the following determines that indemnification is proper II-7 because the person to be indemnified met the applicable standard of conduct: (i) the board of directors by majority vote of a quorum of directors who were not parties to the action, suit or proceeding; (ii) independent legal counsel in a written opinion if a quorum is not obtainable or a quorum of disinterested directors so directs; or (iii) by the shareholders.Directors, officers, employees or agents may be entitled to indemnification under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in an official capacity and in another capacity while holding such office. Although Sections 271B.8-510 and 271B.8-520 of the KBCA are specific to directors, Section 271B.8-560 also permits a Kentucky corporation to indemnify its officers to the same extent as a director and gives an officer who is not a director the same statutory right to mandatory indemnification and to apply for court-ordered indemnification as afforded a director. Pursuant to the articles of incorporation of Kingston Resources, Inc. in effect as of the date of this registration statement, the corporation must indemnify its directors and officers to the fullest extent permitted by the KBCA, and must also pay or reimburse expenses incurred by its directors and officers in advance of the final disposition of any legal proceedings to the fullest extent permitted by the KBCA. The indemnification provided by the KBCA is not exclusive of any other rights to which those seeking indemnification or advancement of expenses may otherwise be entitled under any bylaw, agreement, vote of shareholders or disinterested directors, or otherwise.The articles of incorporation of Greyeagle Coal Company, Kingston Resources, Inc., Lauren Land Company, Long Fork Coal Company, Martin County Coal Corporation, New Ridge Mining Company, Peter Cave Mining Company, Pilgrim Mining Company, Inc. and Stone Mining Company in effect as of the date of this registration statement provide that the indemnification provisions therein are not exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, action of shareholders or disinterested directors, or otherwise. The articles of incorporation and the bylaws of Hopkins Creek Coal Company, Joboner Coal Company, Vantage Mining Company and West Kentucky Energy Company do not provide for indemnification of their directors or officers; however, the bylaws of Alpha Natural Resources, Inc. require Alpha Natural Resources, Inc. to indemnify persons serving as officers or directors of other entities at the request of Alpha Natural Resources, Inc., to the same extent as Alpha Natural Resources, Inc. indemnifies persons serving as officers or directors of Alpha Natural Resources, Inc. We maintain insurance on behalf of the directors and officers of each of the Kentucky Corporation Registrants insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Kentucky Limited Liability Company Hanna Land Company, LLC is an LLC organized under the laws of the state of Kentucky. Section 275.180 of the Kentucky Revised Statutes provides that a written operating agreement of a Kentucky limited liability corporation may eliminate or limit the personal liability of a member or manager for monetary damages for breach of any duty provided for in Section 275.170 of the Kentucky Revised Statutes and provide for indemnification of a member or manager for judgments, settlements, penalties, fines, or expenses incurred in a proceeding to which a person is a party because the person is or was a member or manager of the company. The operating agreement of Hanna Land Company, LLC provides that the LLC must indemnify and hold harmless each manager and member for any loss, expense, damage or injury due to acts, omissions or alleged acts or omissions arising out of such person’s activities on the company’s behalf or in furtherance of the LLC’s interests, including any judgment, award, settlement, reasonable attorneys’ fees and other costs or expenses incurred in connection with the defense of any actual or threatened action, proceeding or claim.This indemnification duty applies if the acts, omissions or alleged acts or omissions on which the action, proceeding or claim is based were for a purpose reasonably believed to be in the best interests of the LLC and were not performed or omitted fraudulently or in bad faith or as a result of gross negligence by such person, and were not in violation of the person’s fiduciary obligation to the LLC.Any such indemnification shall only be from the LLC’s assets. We maintain insurance on behalf of the managers, directors and officers of Hanna Land Company, LLC insuring them against claims asserted against them in their capacities as managers, directors or officers or arising out of such status. Louisiana Corporation Alpha Gas and Oil Company is incorporated under the laws of the state of Louisiana. II-8 In general, Sec.12.83 of the Louisiana Business Corporation Law, or the LBCL, allows corporations to indemnify their present and former directors and officers and those of affiliated corporations against expenses incurred in the defense of any lawsuit to which they are made parties by reason of being or having been such directors or officers if such person acted in good faith and in a manner reasonably believed to be in, or not opposed to, the best interests of the corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. Under the LBCL, a termination of the action by judgment, settlement, conviction or plea of nolo contendere, will not of itself create a presumption that the person did not act in good faith. To the extent that such person is successful on the merits or otherwise in defense of any claim, issue or matter therein, he or she must be indemnified by the corporation. Expenses may be paid in advance of the final outcome if authorized by the board of directors without regard to whether or not a voting director is a party to the action. If the action is by or in the right of the corporation, the indemnity is limited to expenses not exceeding, in the judgment of the board of directors, the estimated expense of litigating the action to conclusion. No indemnification can be made if a court of competent jurisdiction, after exhaustion of appeals, finds the director liable for willful or intentional misconduct, unless the court determines that, given the circumstances of the case, the director is fairly and reasonably entitled to indemnification for certain expenses. The LBCL allows a corporation to procure or maintain insurance against liability on behalf of a director or any such person. The articles of incorporation of Alpha Gas and Oil Company in effect as of the date of this registration statement require the corporation to indemnify its directors generally to the fullest extent authorized by the LBCL. The corporation may indemnify each of its directors against any expenses or costs, including attorneys’ fees, actually or reasonably incurred in connection with any threatened, pending or completed claim, action, suit or proceeding, whether criminal, civil, administrative or investigative against such person or to which he is involved solely as a witness or person required to give evidence. These provisions are subject to any limitations determined by the board of directors, provided that no change may adversely affect any claim to indemnification that arises prior to such a change. We maintain insurance on behalf of the directors and officers of Alpha Gas and Oil Company insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Pennsylvania Corporation Central Penn Energy Company, Inc., Rostraver Energy Company, Scarlet Development Company and Trace Creek Coal Company (the “Pennsylvania Corporation Registrants”) are incorporated under the laws of the state of Pennsylvania. Pursuant to Sections 1741-1743 of the Pennsylvania Business Corporation Law, or the PABCL, a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he or she is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding (i) if such person acted in good faith and in a manner that person reasonably believed to be in or not opposed to the best interests of the corporation and (ii) with respect to any criminal action or proceeding, if he or she had no reasonable cause to believe such conduct was unlawful. In actions brought by or in the right of the corporation, a corporation may indemnify such person against expenses (including attorneys’ fees) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit if such person acted in good faith and in a manner that person reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification may be made in respect of any claim, issue or matter as to which that person shall have been adjudged to be liable for negligence or misconduct in performance of his duty to the corporation unless, and only to the extent that, the court of common pleas or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all circumstances of the case, such person in fairly and reasonably entitled to indemnification for such expenses which the court of common pleas or such other court shall deem proper. A Pennsylvania corporation is required to indemnify a director or officer against expenses actually and reasonably incurred to the extent that the director or II-9 officer is successful in defending a lawsuit brought against him or her by reason of the fact that the director or officer is or was a director or officer of the corporation. The certificate of incorporation and/or the bylaws in effect as of the date of this registration statement of each of the Pennsylvania Corporation Registrants provide that each corporation must indemnify its directors, officers, employee or agents, or those serving as a director, officer, employee or agent of another entity at the request of the corporation.The certificate of incorporation and/or the bylaws further provide that the termination of an action, suit or proceeding by judgment or settlement shall not of itself be determinative that the person did not act in good faith and in accordance with the requisite standard of conduct.None of the Pennsylvania Corporation Registrants may indemnify a person finally adjudged to be liable for gross negligence or willful misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification. The bylaws of the Pennsylvania Corporation Registrants in effect as of the date of this registration statement provide that any indemnification pursuant to Sections 1741-1743 of the PABCL (unless ordered by a court) shall be made by the corporation only as authorized in the specific case or upon a determination that indemnification of any such person is proper in the circumstances as set forth under the PABCL.Such determination shall be made (i) by the corporation's Board of Directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding; (ii) by independent legal counsel in a written opinion if such a quorum is not obtainable or a quorum of disinterested directors so directs; or (iii) by the shareholders.If such a determination is made by the directors, they may rely as to questions of law on the advice of independent counsel. The bylaws of the Pennsylvania Corporation Registrants in effect as of the date of this registration statement provide that the payment of expenses pursuant to Sections 1741-1743 of the PABCL (including attorneys’ fees) incurred in defending an action, suit or proceeding, whether civil, criminal, administrative, arbitrative or investigative, may be paid, but shall not be required to be paid, by the corporation in advance of the final disposition of such action, suit or proceeding as authorized in the manner provided under Sections 1741-1743 of the PABCL, upon receipt of an undertaking by or on behalf of such person to repay such amount. Section 1746 of the PABCL provides that the other applicable provisions of the PABCL shall not be deemed exclusive of any other rights to which a person seeking indemnification may be entitled under, among other things, any by-law provision, provided that no indemnification may be made in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness.The certificate of incorporation and/or the bylaws in effect as of the date of this registration statement of each of the Pennsylvania Corporation Registrants provides that the indemnification provisions in those governing documents are not exclusive of any other rights to which a person may be entitled, including any right under policies of insurance that may be purchased and maintained by each Pennsylvania Corporation Registrant or others. We maintain insurance on behalf of the directors and officers of the Pennsylvania Corporation Registrants insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Tennessee Corporations Tennessee Consolidated Coal Company and Tennessee Energy Corp. are incorporated under the laws of the state of Tennessee. In general, Sec.48-18-501 et seq. of the Tennessee Business Corporation Act, or the TBCA, permits a corporation to indemnify its present and former directors, officers, employees and agents against judgments, settlements, penalties, fines or reasonable expenses (which includes counsel fees) incurred with respect to a proceeding to which they may be made a party if such individual (i) conducted himself or herself in good faith and (ii) reasonably believed (a) while acting in his or her official capacity, that his or her conduct was in the best interests of the corporation, or (b) while acting any other capacity, that his or her conduct was at least not opposed to the best interests of the corporation, or (iii) with respect to any criminal proceeding, had no reasonable cause to believe his or her conduct was unlawful. A termination of the proceeding by judgment, order, settlement, conviction or upon the entry of a plea of nolo contendere is not, of itself, determinative that the person did not meet the standard of conduct set forth in Sec.48-18-502(a) of the TBCA. Unless limited by its charter, a corporation must indemnify a director’s reasonable expenses if the director is wholly successful on the merits or otherwise in the defense of any proceeding against him or her as director. II-10 The TBCA prohibits a corporation from indemnifying a director in connection with a proceeding by or in the right of the corporation in which the director was found liable to the corporation or where the director, whether or not acting in his or her official capacity as a director of the corporation, is charged with, and found liable for, improperly receiving a personal benefit. Under the TBCA, a corporation may indemnify and advance expenses to an officer, employee or agent to the same extent as a director. A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee or agent of the corporation against liability asserted against or incurred by such individual while acting in his or her official capacity or arising from his or her status as a director, officer, employee or agent of the corporation, whether or not the corporation would have the power to indemnify such individual for any such liability. The articles of incorporation and the bylaws of Tennessee Consolidated Coal Company and Tennessee Energy Corp. do not provide for indemnification of their directors or officers. We maintain insurance on behalf of the directors and officers of Tennessee Consolidated Coal Company and Tennessee Energy Corp. insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Texas Corporation Majestic Mining, Inc. is incorporated under the laws of the state of Texas. Chapter 8 of the Texas Business Organizations Code, or the TBOC, requires a Texas corporation to indemnify a director, former director or delegate thereof against reasonable expenses actually incurred by such person in connection with a proceeding in which such person is a respondent because such person is or was a director or delegate thereof if such person is wholly successful, on the merits or otherwise, in the defense of the proceeding. Further, Chapter 8 of the TBOC permits a Texas corporation to indemnify a director, former director or delegate thereof who was, is, or is threatened to be made a respondent in a proceeding against judgments and expenses that are reasonable and actually incurred by such person in connection with such proceeding if it is determined that: (i) such person (a) acted in good faith, (b) reasonably believed, in the case of conduct in such person’s official capacity, that such person’s conduct was in the corporation’s best interest and, in any other case, that such person’s conduct was not opposed to the corporation’s best interests, and (c) in the case of a criminal proceeding, did not have a reasonable cause to believe such person’s conduct was unlawful and (ii) with respect to expenses, the amount of such expenses is reasonable. Under Chapter 8 of the TBOC, indemnification of a person that is found liable to a Texas corporation or found liable because such person improperly received a personal benefit (i) is limited to reasonable expenses actually incurred, (ii) does not include a judgment, a penalty, a fine, or an excise or similar tax and (iii) may not be made if such person has been found liable for (a) willful or intentional misconduct in the performance of any duties to the corporation, (b) breach of any duty of loyalty owed to the corporation or (c) an act or omission not committed in good faith that constitutes a breach of any duty owed by such person to the corporation. Chapter 8 of the TBOC permits a Texas corporation to pay or reimburse reasonable expenses incurred by a present director or delegate thereof who was, is, or is threatened to be made a respondent in a proceeding in advance of the final disposition of the proceeding without making the required determinations after the corporation receives (i) a written affirmation by such person of such person’s good faith belief that the person has met the standard of conduct necessary for indemnification and (ii) a written undertaking by or on behalf of such person to repay the amount paid or reimbursed if the final determination is that the person has not met that standard or that indemnification is prohibited by Chapter 8 of the TBOC. Chapter 8 of the TBOC permits a Texas corporation to indemnify and advance expenses to persons other than present or former directors, including officers, employees or agents, as provided by the corporation’s governing documents or contract, among other means, and requires that a corporation indemnify an officer to the same extent that indemnification is required under the TBOC. Chapter 8 of the TBOC provides that a Texas corporation has the power to purchase and maintain insurance on behalf of its directors, officers, employees or agents against liabilities (i) asserted against such person in his or her capacity or (ii) arising out of his or her status as a director, officer, employee or agent of the company. A Texas II-11 corporation has this power whether or not the corporation has the power to indemnify such person against the liability under Chapter 8 of the TBOC. Section 7.001 of the TBOC provides that a certificate of formation or other governing document may provide that a director of a Texas corporation in not liable, or is liable only to the extent provided by the certificate of formation or other governing document, to the corporation or its shareholders for monetary damages for an act or omission by such person in such person’s capacity as a director of the corporation. However, a Texas corporation may not eliminate or limit the liability of a director to the extent such director is found liable under applicable law for: · a breach of the director’s duty of loyalty to the corporation or its shareholders; · an act or omission not in good faith that constitutes a breach of duty of the director to the corporation or which involves intentional misconduct or a knowing violation of law; · a transaction from which the director received an improper personal benefit, regardless of whether the benefit resulted from an action taken within the scope of the director’s duties; or · an act or omission for which the liability of a director is expressly provided by an applicable statute. The articles of incorporation of Majestic Mining, Inc. in effect as of the date of this registration statement require the corporation to indemnify its directors and officers against all expenses and liabilities reasonably incurred by or imposed on them in connection with any proceeding in which they are made parties or become involved because they are directors or officers of the corporation, except where found guilty of willful misfeasance or malfeasance in the performance of duties. In the event of a settlement, indemnification shall apply only when the board of directors of Majestic Mining, Inc. approves such settlement and reimbursement as being for the best interests of the corporation. The articles of incorporation of Majestic Mining, Inc. further provide that the right of indemnification is in addition to and not exclusive of all other rights to which a director or officer may be entitled. We maintain insurance on behalf of the directors and officers of Majestic Mining, Inc. insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Virginia Corporations The following registrants (collectively, the “Virginia Corporation Registrants”) are incorporated under the laws of the commonwealth of Virginia · Alpha European Sales, Inc., Appalachia Coal Sales Company, Inc., Appalachia Holding Company, Haden Farms, Inc., Knox Creek Coal Corporation and Neweagle Industries, Inc.; · Neweagle Coal Sales Corp., Neweagle Development Corp., Neweagle Mining Corp. and Rivereagle Corp. (the “Class I Virginia Corporation Registrants”); and · Alliance Coal Corporation, Big Laurel Mining Corporation, Bluff Spur Coal Corporation, Bull Mountain Mining Corporation, Cumberland Equipment Corporation, Cumberland Resources Corporation, Dorchester Enterprises, Inc., Exeter Coal Corporation, Guest Mountain Mining Corporation, JST Land Company, JST Mining Company, Meadow Branch Mining Corporation, Mill Branch Coal Corporation, Mountain Management, Incorporated, North Fork Coal Corporation, Osaka Mining Corporation, Pigeon Creek Processing Corporation, Powell River Resources Corporation and Winifrede Coal Corporation (the “Class II Virginia Corporation Registrants”). Article 692.1 of the Virginia Stock Corporation Act, or the VSCA, provides that, other than in cases of willful misconduct or a knowing violation of the criminal law or of any federal or state securities law, in any proceeding brought by or in the right of a corporation or brought by or on behalf of shareholders of the corporation, the damages assessed against an officer or director arising out of a single transaction, occurrence or course of conduct shall not exceed the lesser of (i) the monetary amount, including the elimination of liability, specified in the articles of incorporation or, if approved by the shareholders, in the bylaws as a limitation on or elimination of the liability of the officer or director; or (ii) the greater of $100,000 or the amount of cash compensation received by the officer or II-12 director from the corporation during the twelve months immediately preceding the act or omission for which liability was imposed.In addition, Article 690 of the VSCA provides that a director shall not be liable for any action taken as a director, or any failure to take any action, if he discharges his duties in accordance with his good faith business judgment of the best interests of the corporation. Articles 697 and 702 of the VSCA permit a corporation to indemnify a current or former director or officer against liability incurred as a party to a proceeding arising from his role as an officer or director of the corporation if the director or officer conducted himself in good faith and believed that his conduct was in the best interests, or not opposed to the best interests, of the corporation, and, in the case of criminal proceedings, if he had no reasonable cause to believe his conduct was unlawful.Absent a court order, a corporation may not (i) indemnify a director or officer in connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding, or (ii) indemnify any director or officer found liable for receiving an improper personal benefit.A termination of the proceeding by judgment, order, settlement, conviction or upon the entry of a plea of nolo contendere is not, of itself, determinative that the person did not meet the relevant standard of conduct in Article 697.Article 701 of the VSCA provides that a corporation may not indemnify a director unless authorized in the specific case after a determination has been made that indemnification of the director is permissible because he has met the relevant standard of conduct set forth in Article 697.That determination is made:(i) if there are two or more disinterested directors, by a majority vote of all the disinterested directors or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; (ii) by special legal counsel selected either in the manner prescribed in the previous clause, or if there are fewer than two disinterested directors, selected by the board of directors, in which selection directors who do not qualify as disinterested directors may participate; or (iii) by the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.In addition, pursuant to Articles 698 and 702 of the VSCA, a corporation must indemnify against reasonable expenses any current or former director or officer who entirely prevails in the defense of any proceeding arising from his role as an officer or director of the company to which he was a party.Article 699 of the VSCA permits a Virginia corporation to pay or reimburse reasonable expenses incurred by a director in a proceeding in advance of the final disposition of the proceeding if the corporation receives (i) a signed written statement from the director of such person’s good faith belief that the person has met the standard of conduct necessary for indemnification and (ii) a signed written undertaking by or on behalf of such person to repay the amount paid or reimbursed if the final determination is that the person has not met the relevant standard of conduct under the VSCA. The articles of incorporation and the bylaws of Alpha European Sales, Inc. do not provide for indemnification of its directors or officers; however, the bylaws of Alpha Natural Resources, Inc. require Alpha Natural Resources, Inc. to indemnify persons serving as officers or directors of other entities at the request of Alpha Natural Resources, Inc., to the same extent as Alpha Natural Resources, Inc. indemnifies persons serving as officers or directors of Alpha Natural Resources, Inc. The articles of incorporation of each of Appalachia Coal Sales Company, Inc. and Appalachia Holding Company in effect as of the date of this registration statement require the corporation to indemnify its directors, officers, employees or agents, or those serving as a director, officer, employee or agent of another entity at the request of the corporation, against judgments, fines, amounts paid in settlement and expenses (including attorneys’ fees) actually and reasonably incurred in connection with serving in that capacity, and to advance expenses incurred prior to final disposition of any legal proceeding upon receipt of an undertaking to repay all amounts advanced by the corporation if it is determined that the director, officer or other person was not entitled to indemnification.None of Appalachia Coal Sales Company, Inc. and Appalachia Holding Company may indemnify a person finally adjudged to be liable for gross negligence or willful misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification.The rights of indemnification provided under the articles of incorporation of each of Appalachia Coal Sales Company, Inc. and Appalachia Holding Company in effect as of the date of this registration statement are not exclusive of any other right to which any person may be entitled, including any right under policies of insurance. The bylaws of Haden Farms, Inc. in effect as of the date of this registration statement require the corporation to indemnify its directors, officers, employees or agents, or those serving as a director, officer, employee or agent of another entity at the request of the corporation, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with serving in that capacity, and to advance expenses incurred prior to final disposition of any legal proceeding upon receipt of an undertaking to repay all amounts advanced by the corporation if it is determined that the director, officer or other person was not entitled to indemnification.Haden Farms, Inc. may not indemnify a person adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought II-13 determines that the person is reasonably entitled to indemnification.The rights of indemnification provided under the bylaws of Haden Farms, Inc. in effect as of the date of this registration statement are not exclusive of any other right under any bylaw, agreement, vote of shareholders or disinterested directors, statute, court decision or otherwise. The bylaws of Knox Creek Coal Corporation, in effect as of the date of this registration statement, permit, but do not require, the corporation to indemnify its directors and officers generally to the fullest extent authorized by the VSCA. The rights of indemnification provided under the bylaws of Knox Creek Coal Corporation, in effect as of the date of this registration statement, are not exclusive of any other right under any law, bylaw, agreement, vote of stockholders or disinterested directors or otherwise. The articles of incorporation of New Eagle Industries, Inc. in effect as of the date of this registration statement require the corporation to indemnify its directors, officers, employees or agents, or those serving as a director, officer, employee or agent of another entity at the request of the corporation, generally to the fullest extent authorized by the VSCA against all expense, liability and loss reasonably incurred in connection with serving in that capacity, and to advance expenses incurred prior to final disposition of any legal proceeding upon receipt of an undertaking to repay all amounts advanced by the corporation if it is determined that the director, officer or other person was not entitled to indemnification.The rights of indemnification provided under the articles of incorporation of Neweagle Industries, Inc. in effect as of the date of this registration statement are not exclusive of any other right under any law, bylaw, agreement, vote of stockholders or disinterested directors or otherwise. The articles of incorporation in effect as of the date of this registration statement of the Class I Virginia Corporation Registrants require the corporation to indemnify its officers and directors against claims, liabilities, judgments, settlements, costs and expenses incurred in connection with an action, suit, proceeding or claim to which he or she is or may be made a party by reason of being or having been a director or officer of the corporation, except if he or she is found liable for gross negligence or willful misconduct in the performance of his or her duties.This right of indemnification is not exclusive of any other right under any bylaw, agreement, vote of stockholders or otherwise. The articles of incorporation in effect as of the date of this registration statement of the Class II Virginia Corporation Registrants require the corporation to indemnify its officers and directors against claims, liabilities, judgments, settlements, costs and expenses incurred in connection with an action, suit, proceeding or claim to which he or she is or may be made a party by reason of being or having been a director or officer of the corporation, except that the corporation will not indemnify against willful misconduct or a knowing violation of the criminal law or against any liability incurred in any proceeding charging improper personal benefit to the officer or director where a court of competent jurisdiction adjudged that officer or director liable on the basis of improperly receiving a personal benefit.In addition, the Class II Virginia Corporation Registrants are required to advance expenses incurred prior to final disposition of any legal proceeding subject to the requirements of Article 699 of the VSCA and to a determination that the facts then known to those making the determination would not preclude indemnification.The articles of incorporation in effect as of the date of this registration statement of the Class II Virginia Corporation Registrants also provide that, in any proceeding brought by or in the right of any of the Class II Virginia Corporation Registrants or by or on behalf of their shareholders, directors or officers of Class II Virginia Corporation Registrants are not liable in any monetary amount for damages arising out of or resulting from a single transaction, occurrence or course of conduct, unless (i) the officer or director engaged in willful misconduct or a knowing violation of the criminal law or of any federal or state securities law, or (ii) a court of competent jurisdiction adjudged that officer or director liable on the basis of improperly receiving a personal benefit.The rights of indemnification provided under the articles of incorporation of the Class II Virginia Corporation Registrants in effect as of the date of this registration statement are not exclusive of any other right to which any person may be entitled, including any right under policies of insurance. We maintain insurance on behalf of the directors and officers of the Virginia Corporation Registrants insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. Virginia Limited Liability Companies Black Dog Coal, LLC, Black Mountain Resources LLC, Buchanan Energy Company, LLC, Cave Spur LLC, Cloverlick Coal Company LLC, Cloverlick Management LLC, Dorchester Associates LLC, En Route LLC, Harlan Reclamation Services LLC, High Splint Coal LLC, JST Resources LLC, Maggard Branch Coal LLC, Meadow Branch Coal LLC, Nine Mile Spur LLC, Panther Mining LLC, Resource Development LLC, Resource Land II-14 Company LLC, Roda Resources LLC and Stillhouse Mining LLC (the “Virginia LLC Registrants”) are LLCs organized under the laws of the commonwealth of Virginia. Section 13.1-1025 of the Virginia Limited Liability Company Act, or the VLLCA, provides that in any proceeding brought by or in the right of a Virginia LLC or brought by or on behalf of members of the LLC, the damages assessed against a manager or member arising out of a single transaction, occurrence or course of conduct shall not exceed the lesser of: (i) the monetary amount, including the elimination of liability, specified in writing in the articles of organization or LLC Agreement as a limitation on or elimination of the liability of the manager or member; or (ii) the greater of (a) $100,000 or (b) the amount of cash compensation received by the manager or member from the LLC during the twelve months immediately preceding the act or omission for which liability was imposed. Pursuant to the LLC Agreements of Black Dog Coal, LLC and Buchanan Energy Company, LLC in effect as of the date of this registration statement: · the LLC must indemnify to the fullest extent permitted by the VLLCA each of its managers and officers made or threatened to be made a party to any action, suit or proceeding, against any personal loss, liability or damage incurred as a result of any act or omission that the person believes in good faith to be within the scope of authority conferred by the LLC Agreement, except for willful misconduct or gross negligence; and · the liability of the LLC’s managers and officers to the LLC or its members for monetary damages or losses sustained or liabilities incurred as a result of any act or omission constituting a breach of such person’s fiduciary duty is eliminated, in the case of Buchanan Energy Company, LLC, to the fullest extent permitted by the VLLCA, and, in the case of Black Dog Coal, LLC, in all cases other than: (i) a breach of such person's duty of loyalty to the LLC or its members; (ii) acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or (iii) any transaction from which the person derived an improper personal benefit. The LLC Agreement for Black Dog Coal, LLC also requires Black Dog Coal, LLC to pay in advance legal and other expenses and attorneys’ fees reasonably incurred by its managers and officers in connection with any claim or liability indemnified by the LLC. Pursuant to the LLC Agreements of Black Mountain Resources LLC, Cave Spur LLC, Cloverlick Coal Company LLC, Cloverlick Management LLC, Dorchester Associates LLC, En Route LLC, Harlan Reclamation Services LLC, High Splint Coal LLC, JST Resources LLC, Maggard Branch Coal LLC, Meadow Branch Coal LLC, Nine Mile Spur LLC, Panther Mining LLC, Resource Development LLC, Resource Land Company LLC, Roda Resources LLC and Stillhouse Mining LLC in effect as of the date of this registration statement: · the LLC must indemnify reasonable expenses of its members, managers and officers made or threatened to be made a party to any action, suit or proceeding, incurred in connection with such proceeding, except for willful misconduct, knowing violation of the criminal law or knowingly exceeding the authority granted in the LLC Agreement; · subject to receiving a written undertaking from its managers and officers to repay any amounts advanced if it is ultimately determined that they are not entitled to indemnification, the LLC must pay in advance or reimburse reasonable expenses (including attorneys’ fees) incurred by its managers and officers in connection with any claim or liability indemnified by the LLC, unless the member determines that the manager or officer is not entitled to be indemnified under the terms of the LLC Agreement; and · managers and officers will not be entitled to indemnification to the extent such managers and officers are entitled to indemnification by another person or entity, including an insurer. We maintain insurance on behalf of the managers and officers of each of the Virginia LLC Registrants insuring them against claims asserted against them in their capacities as managers or officers or arising out of such status. West Virginia Corporations A.T. Massey Coal Company, Inc., Alex Energy, Inc., Alpha Appalachia Services, Inc., Aracoma Coal Company, Inc., Bandmill Coal Corporation, Bandytown Coal Company, Barnabus Land Company, Belfry Coal Corporation, Ben Creek Coal Company, Big Bear Mining Company, Black King Mine Development Co., Boone East Development Co., Boone Energy Company, Boone West Development Co., Central West Virginia Energy II-15 Company, Ceres Land Company, Clear Fork Coal Company, Crystal Fuels Company, Dehue Coal Company, Delbarton Mining Company, Demeter Land Company, Douglas Pocahontas Coal Corporation, Duchess Coal Company, Eagle Energy, Inc., Elk Run Coal Company, Inc., Energy Development Corporation, Foglesong Energy Company, Goals Coal Company, Green Valley Coal Company, Hazy Ridge Coal Company, Highland Mining Company, Independence Coal Company, Inc., Jacks Branch Coal Company, Kanawha Energy Company, Kingston Mining, Inc., Kingston Processing, Inc., Laxare, Inc., Logan County Mine Services, Inc., Lynn Branch Coal Company, Inc., Marfork Coal Company, Inc., New Market Land Company, New River Energy Corporation, Nicco Corporation, Nicewonder Contracting, Inc., Nicholas Energy Company, Odell Processing Inc., Omar Mining Company, Paynter Branch Mining, Inc., Peerless Eagle Coal Co., Performance Coal Company, Pioneer Fuel Corporation, Pioneer Mining, Inc., Power Mountain Coal Company, Rawl Sales & Processing Co., Red Ash Sales Company, Inc., Riverton Coal Sales, Inc., Robinson-Phillips Coal Company, Ruhrkohle Trading Corporation, Rum Creek Coal Sales, Inc., Russell Fork Coal Company, Shannon-Pocahontas Coal Corporation, Shenandoah Capital Management Corp., Simmons Fork Mining, Inc., Solomons Mining Company, Spartan Mining Company, Stirrat Coal Company, Support Mining Company, Sycamore Fuels, Inc., Talon Loadout Company, Town Creek Coal Company, Twin Star Mining, Inc., White Buck Coal Company, White Flame Energy, Inc., Williams Mountain Coal Company and Wyomac Coal Company, Inc. (the “West Virginia Corporation Registrants”) are incorporated under the laws of the state of West Virginia. Section 2-202 of the West Virginia Business Corporation Act, or the WVBCA, permits a West Virginia corporation to include in its articles of incorporation a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, other than (i) for any breach of the director’s duty of loyalty to the corporation or its stockholders; (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (iii) under section eight hundred thirty-three, article eight of this chapter for unlawful distributions; or (iv) for any transaction from which the director derived an improper personal benefit Section 8-831 of the WVBCA provides that a director is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes that the challenged conduct consisted or was the result of: (i) action not in good faith, (ii) a decision which the director did not reasonably believe to be in the best interests of the corporation or as to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances, (iii) lack of objectivity due to the director’s familial, financial or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct: (a) which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation; and (b) after a reasonable expectation has been established, the director does not establish that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation, (iv) a sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making or causing to be made appropriate inquiry when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need for inquiry, or (v) receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law. Sections 8-851 and 8-856 of the WVBCA provide that a corporation may indemnify any director or officer against liability in an action arising from his role as a director or officer of the company (other than in an action by or in the right of the corporation) if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation, or, in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful. A corporation may not indemnify a director or officer in connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding if the director or officer has met the aforementioned standards of conduct. Absent a court order, a director or officer may not be indemnified if they are found to have received a financial benefit to which they were not entitled or, with respect to officers only, if they are found liable based on conduct constituting an intentional infliction of harm on the corporation or the shareholders or an intentional violation of criminal law.Under Sections 8-852 and 8-856 of the WVBCA, a corporation must indemnify its directors and officers who are wholly successful on the merits in an action arising from their role as an officer or director of the company against reasonable expenses incurred in such action. II-16 The bylaws of Nicewonder Contracting, Inc., Pioneer Fuel Corporation, Twin Star Mining, Inc. and White Flame Energy, Inc. in effect as of the date of this registration statement generally require the corporation to indemnify its directors and officers to the fullest extent authorized by the WVBCA. The bylaws of Red Ash Sales Company, Inc. and Ruhrkohle Trading Corporation in effect as of the date of this registration statement generally require the corporation to indemnify its directors and officers to the fullest extent authorized by the WVBCA, and provide that the rights of indemnification thereunder are not exclusive of other rights. The bylaws of Energy Development Corporation in effect as of the date of this registration statement: (i) generally require the corporation to indemnify its directors and officers to the fullest extent authorized by the WVBCA, (ii) require the corporation to advance expenses incurred by its directors and officers prior to final disposition of any legal proceeding upon receipt of an undertaking to repay all amounts advanced by the corporation if it is determined that the director or officer was not entitled to indemnification and (iii) provide that the rights of indemnification thereunder are not exclusive of other rights under any law, agreement, vote of stockholders or disinterested directors or otherwise. The articles of incorporation of A.T. Massey Coal Company, Inc., Alex Energy, Inc., Alpha Appalachia Services, Inc., Aracoma Coal Company, Inc., Bandmill Coal Corporation, Bandytown Coal Company, Barnabus Land Company, Boone East Development Co., Boone Energy Company, Boone West Development Co., Central West Virginia Energy Company, Ceres Land Company, Clear Fork Coal Company, Crystal Fuels Company, Dehue Coal Company, Delbarton Mining Company, Demeter Land Company, Duchess Coal Company, Eagle Energy, Inc., Goals Coal Company, Green Valley Coal Company, Hazy Ridge Coal Company, Highland Mining Company, Jacks Branch Coal Company, Kanawha Energy Company, Logan County Mine Services, Inc., Lynn Branch Coal Company, Inc., Marfork Coal Company, Inc., New Market Land Company, New River Energy Corporation, Nicholas Energy Company, Performance Coal Company, Power Mountain Coal Company, Rum Creek Coal Sales, Inc., Shenandoah Capital Management Corp., Simmons Fork Mining, Inc., Spartan Mining Company, Stirrat Coal Company, Support Mining Company, Sycamore Fuels, Inc., Twin Star Mining, Inc., White Buck Coal Company, White Flame Energy, Inc. and Williams Mountain Coal Company in effect as of the date of this registration statement: (i) require the corporation to indemnify its directors and officers against expenses, judgments, fines and amounts paidin settlement actually and reasonably incurred in connection with any action, suit or proceeding, by reason of being or having been a director or officer of the corporation, provided they acted in good faith in a manner reasonably believed to in, or not opposed to, the best interests of the corporation and, in any criminal action, that they had no reasonable cause to believe their conduct was unlawful and (ii) provide that the rights of indemnification thereunder are not exclusive of other rights provided by law.None of the corporations listed in the previous sentence may indemnify a person finally adjudged to be liable for gross negligence or willful misconduct in the performance of his duty to the corporation unless the court in which the action or suit is brought determines that the person is fairly and reasonably entitled to indemnification. The bylaws of Solomons Mining Company in effect as of the date of this registration statement: (i) permit the corporation’s board of directors to indemnify its directors and officers against liability and reasonable expense incurred in connection with any claim, action, suit or proceeding, by reason of being or having been a director or officer of the corporation, provided they acted in good faith in what they reasonably believed to in the best interests of the corporation and, in any criminal action, had not reasonable cause to believe their conduct was unlawful, (ii) require the corporation to indemnify its directors and officers in case they are wholly successful on the merits or otherwise in connection with any indemnifiable claim, (iii) permit the corporation to advance expenses to its directors and officers upon receipt of an undertaking to repay amounts paid by the corporation if it is determined they were not entitled to indemnification and (iv) provide that the rights of indemnification thereunder are not exclusive of other rights under any contract, vote of disinterested stockholders or directors or otherwise or as a matter of law. The bylaws of Laxare, Inc. in effect as of the date of this registration statement generally require the corporation to indemnify its directors and officers to the fullest extent authorized by the WVBCA.Laxare, Inc.’s bylaws: (i) permit the corporation’s board of directors to indemnify its directors and officers against liability and reasonable expense incurred in connection with any claim, action, suit or proceeding, by reason of being or having been a director or officer of the corporation, provided they did not breach the duty of loyalty to the corporation or its stockholders, perform acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, engage in any transaction from which they derived an improper personal benefit or as otherwise II-17 provided by the WVBCA, (ii) permit the corporation to advance expenses to its directors and officers upon receipt of an undertaking to repay amounts paid by the corporation if it is determined they were not entitled to indemnification, (iii) provide that, if an indemnification claim is not paid in full by the corporation within thirty days after the claim was received, the claimant may bring suit against the corporation to recover the unpaid amount of the claim and also the expense of prosecuting such claim and (iv) provide that the rights of indemnification thereunder are not exclusive of other rights under any contract, vote of disinterested stockholders or directors or otherwise or as a matter of law. The bylaws of Town Creek Coal Company in effect as of the date of this registration statement require the corporation to indemnify any person who is a director, officer or employee of Town Creek Coal Company or any other corporation at the request of Town Creek Coal Company against the reasonable expenses, including attorneys’ fees, actually and necessarily incurred in connection with the defense of an action, suit or proceeding, or in connection with any appeal, brought against that person because he or she holds or held that position.Town Creek Coal Company is not obligated to indemnify persons judged liable for negligence or misconduct in the performance of his duties.In the case of a criminal action, suit or proceeding, a conviction or judgment will not be deemed an adjudication that the director, officer or employee is liable for negligence or misconduct in the performance of his duties, if that director, officer or employee was acting in good faith in what he considered to be the, best interests of Town Creek Coal Company and with no reasonable cause to believe that the action was illegal. The articles of incorporation and the bylaws of Belfry Coal Corporation, Ben Creek Coal Company, Big Bear Mining Company, Black King Mine Development Co., Douglas Pocahontas Coal Corporation, Elk Run Coal Company, Inc., Fogelsong Energy Company, Independence Coal Company, Inc., Kingston Mining, Inc., Kingston Processing, Inc., Nicco Corporation, Odell Processing Inc., Omar Mining Company, Paynter Branch Mining, Inc., Peerless Eagle Coal Co., Pioneer Mining, Inc., Rawl Sales & Processing Co., Riverton Coal Sales, Inc., Robinson-Phillips Coal Company, Russell Fork Coal Company, Shannon-Pocahontas Coal Corporation, Talon Loadout Company and Wyomac Coal Company, Inc. in effect as of the date of this registration statement do not provide for indemnification of their directors or officers. The WVBCA provides that the indemnification provided thereunder is not exclusive of indemnification provided pursuant to the corporation’s articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders. We maintain insurance on behalf of the directors and officers of the West Virginia Corporation Registrants insuring them against claims asserted against them in their capacities as directors or officers or arising out of such status. West Virginia Limited Liability Companies Herndon Processing Company, LLC, Kepler Processing Company, LLC, Litwar Processing Company, LLC, Riverside Energy Company, LLC and Tucson Limited Liability Company (the “West Virginia LLC Registrants”), are LLCs organized under the laws of the state of West Virginia. Pursuant to Section 4-409 of the West Virginia Uniform Limited Liability Company Act, or the WVLLCA, managers of West Virginia LLCs, including members of member-managed West Virginia LLCs, owe the following fiduciary duties to the LLC and its members: · the duty of loyalty: (i) to account to the LLC and to hold as trustee for it any property, profit or benefit derived by the manager (or member in a member-managed LLC) in the conduct or winding up of the LLC’s business or derived from a use by the manager (or member in a member-managed LLC) of the LLC’s property, including the appropriation of the LLC’s opportunity, (ii) to refrain from dealing with the LLC in the conduct or winding up of the LLC’s business as or on behalf of a party having an interest adverse to the LLC and (iii) to refrain from competing with the LLC in the conduct of the LLC’s business before the dissolution of the LLC; and · the duty of care in the conduct of and winding up of the LLC’s business to refrain from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law. In addition, managers of West Virginia LLCs, including members of member-managed West Virginia LLCs, are required to discharge the above-described fiduciary duties to the LLC and its members as well as any duties II-18 under the operating agreement and to exercise any rights consistently with the obligation of good faith and fair dealing. Pursuant to Section 1-103 of the WVLLCA, the LLC Agreement of a West Virginia LLC may not: · eliminate the duty of loyalty prescribed under the WVLLCA, although the LLC Agreement may (i) identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable, and (ii) specify the number or percentage of members or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty; · unreasonably reduce the duty of care prescribed under the WVLLCA; or · eliminate the obligation of good faith and fair dealing prescribed under the WVLLCA, although the LLC Agreement may determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable. The LLC Agreements of each of the West Virginia LLC Registrants, other than Tucson Limited Liability Company,in effect as of the date of this registration statement provide that: · the LLC must indemnify to the fullest extent permitted by the WVLLCA each of its managers and officers made or threatened to be made a party to any action, suit or proceeding, against any personal loss, liability or damage incurred as a result of any act or omission that the person believes in good faith to be within the scope of authority conferred by the LLC Agreement, except for willful misconduct or gross negligence; and · the liability of the LLC’s managers and officers for monetary damages or losses sustained or liabilities incurred as a result of any act or omission constituting a breach of such person’s fiduciary duty is eliminated, except for: (i)a breach of such person’s duty of loyalty or duty of care to the LLC or its members; (ii)acts or omissions not consistent with the person’s obligation of good faith and fair dealing and which involve intentional misconduct or a knowing violation of law; or (iii)any transaction from which the person derived an improper personal benefit. The LLC Agreement of Tucson Limited Liability Company in effect as of the date of this registration statement provides that: · Tucson Limited Liability Company must indemnify each of its managers and officers from any loss or damage incurred by reason of any act or omission performed or omitted in good faith on behalf of Tucson Limited Liability Company and in a manner reasonably believed by him to be within the scope of authority conferred by the LLC Agreement, except for willful misconduct, gross negligence or breach of fiduciary duty; and · any act or omission performed or omitted in good faith on advice of counsel to Tucson Limited Liability Company shall be conclusively deemed to have been performed or omitted in good faith. We maintain insurance on behalf of the managers and officers of the West Virginia LLC Registrants insuring them against claims asserted against them in their capacities as managers or officers or arising out of such status. West Virginia General Partnership Shannon-Pocahontas Mining Company is a general partnership under the laws of the state of West Virginia. Section 47B-4-1(c) of the West Virginia Uniform Partnership Act, or theWVUPA, provides that a partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property. Section 47B-4-4 of the WVUPA limits the statutory duties that partners owe to the partnership and the other partners to the following: · the duty of loyalty: (1) to account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity; (2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and (3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership; and · the duty of care to the partnership and the other partners in the conduct and winding up of the partnership business, which is limited to a duty to refrain from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law. Section 47B-7-1(d) provides that a partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except certain liabilities incurred by an act of the dissociated partner following disassociation. The partnership agreementof Shannon-Pocahontas Mining Company provides that each partner shall indemnify and save harmless the partnership and the other partners from all liabilities, claims, damages and expenses (including attorneys’ fees) resulting from a breach by the indemnifying partner of the provisions of the agreement and from negligence or willful misconduct of the indemnifying partner in connection with the transactions contemplated by the agreement.The agreement does not provide for indemnification for officers or members of the management committee of Shannon-Pocahontas Mining Company; however, the bylaws of Alpha Natural Resources, Inc. require Alpha Natural Resources, Inc. to indemnify persons serving as officers or directors of other entities at the request of Alpha Natural Resources, Inc., to the same extent as Alpha Natural Resources, Inc. indemnifies persons serving as officers or directors of Alpha Natural Resources, Inc. We maintain insurance on behalf of the members of the management committee and officers of Shannon-Pocahontas Mining Company insuring them against claims asserted against them in those capacities or arising out of such status. Indemnification Policies The management of each registrant other than Alpha Natural Resources, Inc. has adopted a Policy Regarding Indemnification of Employees, pursuant to which the applicable registrant (i) shall indemnify all current and former employees of the registrant, which in the case of certain registrants may include some or all of its managers, directors and officers, who was or is a party or is threatened to be made a party to an action, suit or proceeding (other than an action by or in the right of the registrant) with respect to his or her employment by or services rendered to the registrant, against expenses, judgments, fines and amounts paid in settlement actually and reasonably incurred by the employee in connection with the action, suit or proceeding, if the employee acted in good faith and in a manner that the employee reasonably believed to be in or not opposed to the best interests of the registrant, and, II-19 with respect to any criminal action or proceeding, had no reasonable cause to believe that his or her conduct was unlawful, and (ii) may advance to its employees expenses actually and reasonably incurred in defending any indemnifiable action, suit or proceeding upon such terms and conditions as the President of the applicable registrant deems appropriate. Indemnification and advancement of expenses under this policy for employees of registrants who first became direct or indirect subsidiaries of Alpha Natural Resources, Inc. as a result of the merger of Mountain Merger Sub, Inc. with and into Massey Energy Company (now named Alpha Appalachia Holdings, Inc.) on June 1, 2011 (the “Merger”), is limited to claims and legal proceedings arising from actions taken or not taken by such employees after the effective time of the Merger. Item 16.EXHIBITS. A list of exhibits filed with the registration statement on Form S-3 is set forth in the Exhibit Index and is incorporated into this Item 16 by reference. Item 17.UNDERTAKINGS. The undersigned registrant hereby undertakes: (1) to file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that the undertakings set forth in paragraphs (i), (ii) and (iii) above do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to section 13 or section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the registration statement. (2) that, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) that, for the purpose of determining liability under the Securities Act of 1933 to any purchaser: (A) each prospectus filed by the registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement; and (B) each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5), or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii), or (x) for the purpose of providing the information required by Section 10(a) of the Securities Act of 1933 shall be deemed to be part of and included in the registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which that prospectus II-20 relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date. (5) that, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: the undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) the portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. (6) that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. II-21 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA NATURAL RESOURCES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * Chief Executive Officer and Director Kevin S. Crutchfield * (Principal Executive Officer) Executive Vice President, Chief Financial Officer, Frank J. Wood * Treasurer and Assistant Secretary (Principal Financial and Accounting Officer) William J. Crowley * Director E. Linn Draper, Jr. * Director Glenn A. Eisenberg * Director P. Michael Giftos * Director Michael J. Quillen * Chairman and Director Joel Richards III * Director James F. Roberts * Director Ted G. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-22 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. A.T. MASSEY COAL COMPANY, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of A.T. Massey Coal Company, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Charles I. Bearse, III President and Director Charles I. Bearse, III /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-23 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALEX ENERGY, INC. GREEN VALLEY COAL COMPANY HAZY RIDGE COAL COMPANY NICHOLAS ENERGY COMPANY PEERLESS EAGLE COAL CO. WHITE BUCK COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Alex Energy, Inc., Green Valley Coal Company, Hazy Ridge Coal Company, Nicholas Energy Company, White Buck Coal Company and Peerless Eagle Coal Co., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ S. Craig Boggs President and Director S. Craig Boggs /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-24 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALLIANCE COAL CORPORATION ALPHA EUROPEAN SALES, INC. APPALACHIA COAL SALES COMPANY, INC. CENTRAL PENN ENERGY COMPANY, INC. CENTRAL WEST VIRGINIA ENERGY COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Alliance Coal Corporation, Alpha European Sales, Inc., Appalachia Coal Sales Company, Inc., Central Penn Energy Company, Inc. and Central West Virginia Energy Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/Paul H. Vining President and Director Paul H. Vining /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-25 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA AMERICAN COAL COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Kevin S. Crutchfield * (Principal Executive Officer) Vice President Frank J. Wood (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-26 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA AMERICAN COAL HOLDING, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Kevin S. Crutchfield * (Principal Executive Officer) Senior Vice President and Chief Financial Officer Frank J. Wood (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-27 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA APPALACHIA HOLDINGS, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary We, the undersigned officers and director of Alpha Appalachia Holdings, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Kevin S. Crutchfield Chief Executive Officer andDirector Kevin S. Crutchfield /s/ Frank J. Wood (Principal Executive Officer) Executive Vice President and Chief Financial Officer Frank J. Wood (Principal Financial and Accounting Officer) II-28 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA APPALACHIA SERVICES, INC. ELK RUN COAL COMPANY, INC. FOGLESONG ENERGY COMPANY NEW RIVER ENERGY CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Alpha Appalachia Services, Inc., Elk Run Coal Company, Inc., Foglesong Energy Company and New River Energy Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/Kurt D. Kost President and Director Kurt D. Kost /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-29 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA AUSTRALIA, LLC ALPHA AUSTRALIA SERVICES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President I, the undersigned officer of each of Alpha Australia, LLC and Alpha Australia Services, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Brian D. Sullivan /s/ Peter Zachert (Principal Executive Officer) Chief Financial Officerand Secretary Peter Zachert (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-30 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA COAL RESOURCES COMPANY, LLC FREEPORT RESOURCES COMPANY, LLC PENNSYLVANIA LAND HOLDINGS COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Alpha Coal Resources Company, LLC, Freeport Resources Company, LLC and Pennsylvania Land Holdings Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Samuel L. Cario /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-31 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA COAL SALES CO., LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Alpha Coal Sales Co., LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director A. Scott Pack, Jr. /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-32 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA COAL WEST, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Alpha Coal West, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Steven Y. Rennell /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Vice President and Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-33 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA SHIPPING AND CHARTERING, LLC ALPHA TERMINAL COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of each of Alpha Shipping and Chartering, LLC, and Alpha Terminal Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/Paul H. Vining President and Manager Paul H. Vining /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-34 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA ENERGY SALES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of Alpha Energy Sales, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President A. Scott Pack, Jr. /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) /s/ Paul H. Vining Paul H. Vining Manager *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-35 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA GAS AND OIL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Alpha Gas and Oil Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Samuel L. Cario President and Director Samuel L. Cario /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-36 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA INDIA, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Alpha India, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Suresh S. Iyer /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-37 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA LAND AND RESERVES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: President, Manager and Secretary I, the undersigned officer of Alpha Land and Reserves, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President,Manager and Secretary Vaughn R. Groves /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-38 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA MIDWEST HOLDING COMPANY DELTA MINE HOLDING COMPANY MAPLE MEADOW MINING COMPANY PLATEAU MINING CORPORATION WARRICK HOLDING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Alpha Midwest Holding Company, Delta Mine Holding Company, Maple Meadow Mining Company, Plateau Mining Corporation, and Warrick Holding Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President James J. Bryja /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kurt D. Kost Director * Frank J. Wood Vice President and Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-39 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA NATURAL RESOURCES, LLC ALPHA NATURAL RESOURCES SERVICES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * Chief Executive Officer and Manager Kevin S. Crutchfield * (Principal Executive Officer) Executive Vice President and Chief Financial Officer Frank J. Wood (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-40 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA NATURAL RESOURCES INTERNATIONAL, LLC ALPHA SUB ONE, LLC ALPHA SUB TWO, LLC ALPHA SUB THREE, LLC ALPHA SUB FOUR, LLC ALPHA SUB FIVE, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: President, Manager and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President,Manager and Secretary Vaughn R. Groves * (Principal Executive Officer) Chief Financial Officer Frank J. Wood (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-41 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA PA COAL TERMINAL, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Alpha PA Coal Terminal, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager William D. Clay /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-42 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ALPHA WYOMING LAND COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Alpha Wyoming Land Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President James J. Bryja /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Manager * Frank J. Wood Manager and Vice President *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-43 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. AMFIRE, LLC AMFIRE HOLDINGS, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of AMFIRE, LLC and AMFIRE Holdings, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Eddie W. Neely /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-44 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. AMFIRE MINING COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of AMFIRE Mining Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Peter V. Merritts /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-45 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. AMFIRE WV, L.P. By: AMFIRE Holdings, LLC, its General Partner By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of AMFIRE Holdings, LLC, the general partner of AMFIRE WV, L.P., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Eddie W. Neely /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-46 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. APPALACHIA HOLDING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Appalachia Holding Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Kevin S. Crutchfield President Kevin S. Crutchfield /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Kevin S. Crutchfield (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director II-47 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ARACOMA COAL COMPANY, INC. DELBARTON MINING COMPANY HIGHLAND MINING COMPANY LOGAN COUNTY MINE SERVICES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Aracoma Coal Company, Inc., Delbarton Mining Company, Highland Mining Company and Logan County Mine Services, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Jeffery A. Ellis President and Director Jeffery A. Ellis /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-48 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. AXIOM EXCAVATING AND GRADING SERVICES, LLC ENTERPRISE LAND AND RESERVES, LLC PARAMONT COAL COMPANY VIRGINIA, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Axiom Excavating and Grading Services, LLC, Enterprise Land and Reserves, LLC and Paramont Coal Company Virginia, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Ronald B. Hall /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-49 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BANDMILL COAL CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Bandmill Coal Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Michael S. Damous President Michael S. Damous /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Jeffery A. Ellis (Principal Financial and Accounting Officer) Jeffery A. Ellis Director II-50 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BANDYTOWN COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Bandytown Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Randall Sheets President Randall Sheets /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ William A. Dupree, Jr. (Principal Financial and Accounting Officer) William A. Dupree, Jr. Director II-51 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BARBARA HOLDINGS INC. RED ASH SALES COMPANY, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Mark G. Schuerger * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kurt D. Kost Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-52 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SUBSIDIARY REGISTRANTS (as listed on Schedule I hereto) By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director or manager of each of the Subsidiary Registrants listed on Schedule I hereto, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ W. John Borla President and Director/Manager W. John Borla /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-53 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SUBSIDIARY REGISTRANTS (as listed on Schedule II hereto) By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of the Subsidiary Registrants listed on Schedule II hereto, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ William A. Dupree, Jr. President and Director William A. Dupree, Jr. /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-54 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BIG BEAR MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Big Bear Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Mark A. Weaver President and Director Mark A. Weaver /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-55 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SUBSIDIARY REGISTRANTS (as listed on Schedule III hereto) By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director or manager of each of the Subsidiary Registrants listed on Schedule III hereto, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Ronald B. Hall President and Director/Manager Ronald B. Hall /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-56 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BLACK DOG COAL, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Black Dog Coal, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Michael W. Clark /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Ronald B. Hall Manager *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-57 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BLACK MOUNTAIN RESOURCES LLC CAVE SPUR COAL LLC CLOVERLICK COAL COMPANY LLC CLOVERLICK MANAGEMENT LLC HARLAN RECLAMATION SERVICES LLC HIGH SPLINT COAL LLC JST RESOURCES LLC PANTHER MINING LLC STILLHOUSE MINING LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of each of Black Mountain Resources LLC, Cave Spur Coal LLC, Cloverlick Coal Company LLC, Cloverlick Management LLC, Harlan Reclamation Services LLC, High Splint Coal LLC, JST Resources LLC, Panther Mining LLC and Stillhouse Mining LLC hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Richard L. Craig President and Manager Richard L. Craig /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-58 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BOONE ENERGY COMPANY JOBONER COAL COMPANY MARFORK COAL COMPANY, INC. PERFORMANCE COAL COMPANY SPARTAN MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Boone Energy Company, Joboner Coal Company, Marfork Coal Company, Inc., Performance Coal Company and Spartan Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Charles I. Bearse, III President and Director Charles I. Bearse, III /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-59 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BUCHANAN ENERGY COMPANY, LLC CALLAWAY LAND AND RESERVES, LLC COBRA NATURAL RESOURCES, LLC KINGWOOD MINING COMPANY, LLC PREMIUM ENERGY, LLC RIVERSIDE ENERGY COMPANY, LLC VIRGINIA ENERGY COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Buchanan Energy Company, LLC, Callaway Land and Reserves, LLC, Cobra Natural Resources, LLC, Kingwood Mining Company, LLC, Premium Energy, LLC, Riverside Energy, LLC and Virginia Energy Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Frank J. Matras /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-60 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BROOKS RUN MINING COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of Brooks Run Mining Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Michael K. Snelling President and Manager Michael K. Snelling /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-61 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. BULL MOUNTAIN MINING CORPORATION CUMBERLAND EQUIPMENT CORPORATION CUMBERLAND RESOURCES CORPORATION JST MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Bull Mountain Mining Corporation, Cumberland Equipment Corporation, Cumberland Resources Corporation and JST Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Stanley E. Bateman, Jr. President and Director Stanley E. Bateman, Jr. /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-62 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. CASTLE GATE HOLDING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Castle Gate Holding Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Chief Executive Officer James J. Bryja /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kurt D. Kost Director * Frank J. Wood Vice President and Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-63 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. COAL GAS RECOVERY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Coal Gas Recovery, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Samuel L. Cario /s/ James A. Cappucci (Principal Executive Officer) Controller James A. Cappucci * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-64 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. CORAL ENERGY SERVICES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Coral Energy Services, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager David Brett /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-65 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. CUMBERLAND COAL RESOURCES, LP EMERALD COAL RESOURCES, LP By: Pennsylvania Services Corporation, its General Partner By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Pennsylvania Services Corporation, general partner of each of Cumberland Coal Resources, LP and Emerald Coal Resources, LP, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Jeffrey M. Kukura /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Vice President and Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-66 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. DEHUE COAL COMPANY JACKS BRANCH COAL COMPANY TENNESSEE ENERGY CORP. WILLIAMS MOUNTAIN COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of Dehue Coal Company, Jacks Branch Coal Company, Tennessee Energy Corp. and Williams Mountain Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ W. John Borla President W. John Borla /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ William A. Dupree, Jr. (Principal Financial and Accounting Officer) William A. Dupree, Jr. Director II-67 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. DICKENSON-RUSSELL COAL COMPANY, LLC DICKENSON-RUSSELL LAND AND RESERVES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of each of Dickenson-Russell Coal Company, LLC and Dickenson-Russell Land and Reserves, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Michael E. Ohlson President and Manager Michael E. Ohlson /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-68 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. DRY SYSTEMS TECHNOLOGIES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Dry Systems Technologies, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * Chief Executive Officer and President Ronald D. Eberhart /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood * Vice President and Director Michael R. Peelish Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-69 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ENTERPRISE MINING COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of Enterprise Mining Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Richard L. Craig President and Manager Richard L. Craig /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-70 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ESPERANZA COAL CO., LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Esperanza Coal Co., LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Ronny W. Patrick /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-71 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. EAGLE ENERGY, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Eagle Energy, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Randall Sheets President Randall Sheets /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Charles I. Bearse, III (Principal Financial and Accounting Officer) Charles I. Bearse, III Director II-72 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. EN ROUTE LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of En Route LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Eddie W. Neely President and Manager Eddie W. Neely /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-73 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ENERGY DEVELOPMENT CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Energy Development Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Mark G. Schuerger * (Principal Executive Officer) Director Roy E. West /s/ G. Scott Cole Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-74 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. FOUNDATION MINING, LLC WABASH MINE HOLDING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Foundation Mining, LLC and Wabash Mine Holding Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President James J. Bryja /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-75 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. FOUNDATION PA COAL COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Jeffrey M. Kukura * (Principal Executive Officer) Chief Financial Officer and Vice President Frank J. Wood (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-76 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. FOUNDATION ROYALTY COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Foundation Royalty Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Samuel L. Cario /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kurt D. Kost Director * Frank J. Wood Vice President andDirector *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-77 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. FREEPORT MINING, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Freeport Mining, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Kurt D. Kost /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-78 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. GOALS COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Goals Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ John Duffey President John Duffey /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Charles I. Bearse, III (Principal Financial and Accounting Officer) Charles I. Bearse, III Director II-79 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. HERNDON PROCESSING COMPANY, LLC KEPLER PROCESSING COMPANY, LLC MCDOWELL-WYOMING COAL COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Herndon Processing Company, LLC, Kepler Processing Company, LLC and McDowell-Wyoming Coal Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager John R. Harsanyi /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-80 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. INDEPENDENCE COAL COMPANY, INC. SHENANDOAH CAPITAL MANAGEMENT CORP. SUPPORT MINING COMPANY TALON LOADOUT COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and directors of each of Independence Coal Company, Inc., Shenandoah Capital Management Corp., Support Mining Company and Talon Loadout Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Eric D. Salyer President and Director Eric D. Salyer /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-81 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. JAY CREEK HOLDING, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Jay Creek Holding, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Steven Y. Rennell /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-82 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. KINGSTON MINING, INC. KINGSTON PROCESSING, INC. KINGSTON RESOURCES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer and director of each of Kingston Mining, Inc., Kingston Processing, Inc. and Kingston Resources, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Charles I. Bearse, III President and Director Charles I. Bearse, III * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Mark G. Schuerger Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-83 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. LAUREL CREEK CO., INC. NEWEAGLE COAL SALES CORP. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Mark G. Schuerger * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kurt D. Kost Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-84 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. LITWAR PROCESSING COMPANY, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Litwar Processing Company, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager William Todd Bowman /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-85 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. LONG FORK COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Long Fork Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ David L. Compton President David L. Compton /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ William A. Dupree, Jr. (Principal Financial and Accounting Officer) William A. Dupree, Jr. Director II-86 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. MAGGARD BRANCH COAL LLC MEADOW BRANCH COAL LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of each of Maggard Branch Coal LLC and Meadow Branch Coal LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Stanley E. Bateman, Jr. President and Manager Stanley E. Bateman, Jr. /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-87 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. MAXXIM REBUILD CO., LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of Maxxim Rebuild Co., LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Anthony W. Keaton /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole /s/ Jeffrey D. Carter (Principal Financial and Accounting Officer) Jeffrey D. Carter Manager *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-88 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. MAXXIM SHARED SERVICES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and manager of Maxxim Shared Services, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Kurt D. Kost President and Manager Kurt D. Kost /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-89 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. MAXXUM CARBON RESOURCES, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Maxxum Carbon Resources, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager Randy L. McMillion /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-90 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. NEWEAGLE DEVELOPMENT CORP. NEWEAGLE INDUSTRIES, INC. NEWEAGLE MINING CORP. ODELL PROCESSING INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Mark G. Schuerger * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-91 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. NICEWONDER CONTRACTING, INC. TWIN STAR MINING, INC. WHITE FLAME ENERGY, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of each of Nicewonder Contracting, Inc., Twin Star Mining, Inc. and White Flame Energy, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Frank J. Matras /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-92 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. NORTH FORK COAL CORPORATION WINIFREDE COAL CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of each of North Fork Coal Corporation and Winifrede Coal Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Richard L. Craig President and Director Richard L. Craig /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-93 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. OMAR MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Omar Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Gary Bryant President Gary Bryant /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Eric D. Salyer (Principal Financial and Accounting Officer) Eric D. Salyer Director II-94 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. PALLADIAN LIME, LLC By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Palladian Lime, LLC, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Manager David W. Gay /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-95 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. PAYNTER BRANCH MINING, INC. PIONEER MINING, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Mark A. Weaver * (Principal Executive Officer) Controller, Assistant Secretary and Director Roy E. West * (Principal Financial and Accounting Officer) Mark G. Schuerger Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-96 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. PENNSYLVANIA SERVICES CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Pennsylvania Services Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Jeffrey M. Kukura /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Vice President and Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-97 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. PIONEER FUEL CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President, Chief Executive Officerand Director Mark A. Weaver * (Principal Executive Officer) Controller, Assistant Secretary and Director Roy E. West * (Principal Financial and Accounting Officer) Mark G. Schuerger Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-98 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. POWER MOUNTAIN COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Power Mountain Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Darrell S. Williams President Darrell S. Williams /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ S. Craig Boggs (Principal Financial and Accounting Officer) S. Craig Boggs Director II-99 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RAWL SALES & PROCESSING CO. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Rawl Sales & Processing Co., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Clifford Peters President Clifford Peters /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ William A. Dupree, Jr. (Principal Financial and Accounting Officer) William A. Dupree, Jr. Director II-100 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RIVER PROCESSING CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of River Processing Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Chief Executive Officer James J. Bryja /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-101 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RIVEREAGLE CORP. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President William D. Clay * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-102 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RIVERTON COAL PRODUCTION INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Mark G. Schuerger * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director * Frank J. Wood Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-103 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RIVERTON COAL SALES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Mark G. Schuerger * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-104 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. ROCKSPRING DEVELOPMENT, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President Jeffery A. Ellis * (Principal Executive Officer) Controller and Assistant Secretary Roy E. West * (Principal Financial and Accounting Officer) Kevin S. Crutchfield Director *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-105 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RUHRKOHLE TRADING CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Kurt D. Kost * (Principal Executive Officer) Controller, Assistant Secretary and Director Roy E. West (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-106 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. RUM CREEK COAL SALES, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Rum Creek Coal Sales, Inc., hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Paul Dempsey President Paul Dempsey /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ William A. Dupree, Jr. (Principal Financial and Accounting Officer) William A. Dupree, Jr. Director II-107 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SC COAL CORPORATION By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of SC Coal Corporation, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Frank J. Wood President and Director Frank J. Wood /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-108 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SHANNON-POCAHONTAS MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and member of the management committee (equivalent of board of directors) of Shannon-Pocahontas Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ William A. Dupree, Jr. President and Member of Management Committee William A. Dupree, Jr. /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole (Principal Financial and Accounting Officer) II-109 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SIMMONS FORK MINING, INC. By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Mark A. Weaver * (Principal Executive Officer) Controller, Assistant Secretary and Director Roy E. West (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-110 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. SOLOMONS MINING COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary I, the undersigned officer of Solomons Mining Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for me and in my name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title * President and Director Ronald B. Hall /s/ G. Scott Cole (Principal Executive Officer) Treasurer G. Scott Cole (Principal Financial and Accounting Officer) *By: /s/ Vaughn R. Groves Vaughn R. Groves Attorney-in-Fact II-111 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Abingdon, State of Virginia, on June 30, 2011. STIRRAT COAL COMPANY By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Vice President and Secretary We, the undersigned officers and director of Stirrat Coal Company, hereby severally constitute and appoint Frank J. Wood and Vaughn R. Groves, and each of them acting alone, our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him and in his name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any other registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933) and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission and any applicable securities exchange or securities self-regulatory body, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on June 30, 2011. Signature Title /s/ Willis Chafin President Willis Chafin /s/ G. Scott Cole (Principal Executive Officer) Vice President and Treasurer G. Scott Cole /s/ Frank J. Matras (Principal Financial and Accounting Officer) Frank J. Matras Director II-112 Schedule I of Subsidiary Registrants BARNABUS LAND COMPANY BELFRY COAL CORPORATION BLACK KING MINE DEVELOPMENT CO. BOONE EAST DEVELOPMENT CO. BOONE WEST DEVELOPMENT CO. CERES LAND COMPANY DEMETER LAND COMPANY DOUGLAS POCAHONTAS COAL CORPORATION DUCHESS COAL COMPANY HADEN FARMS, INC. HANNA LAND COMPANY, LLC JST LAND COMPANY KANAWHA ENERGY COMPANY LAUREN LAND COMPANY LAXARE, INC. MAJESTIC MINING, INC. NEW MARKET LAND COMPANY NICCO CORPORATION POWELL RIVER RESOURCES CORPORATION RAVEN RESOURCES, INC. RESOURCE DEVELOPMENT LLC RESOURCE LAND COMPANY LLC ROSTRAVER ENERGY COMPANY SCARLET DEVELOPMENT COMPANY TENNESSEE CONSOLIDATED COAL COMPANY TUCSON LIMITED LIABILITY COMPANY WEST KENTUCKY ENERGY COMPANY II-113 Schedule II of Subsidiary Registrants BEN CREEK COAL COMPANY CLEAR FORK COAL COMPANY CRYSTAL FUELS COMPANY DRIH CORPORATION GREYEAGLE COAL COMPANY HOPKINS CREEK COAL COMPANY LYNN BRANCH COAL COMPANY, INC. MARTIN COUNTY COAL CORPORATION NEW RIDGE MINING COMPANY PETER CAVE MINING COMPANY PILGRIM MINING COMPANY, INC. ROAD FORK DEVELOPMENT COMPANY, INC. ROBINSON-PHILLIPS COAL COMPANY RUSSELL FORK COAL COMPANY SHANNON-POCAHONTAS COAL CORPORATION SIDNEY COAL COMPANY, INC. STONE MINING COMPANY SYCAMORE FUELS, INC. T. C. H. COAL CO. TOWN CREEK COAL COMPANY TRACE CREEK COAL COMPANY VANTAGE MINING COMPANY WYOMAC COAL COMPANY, INC. II-114 Schedule III of Subsidiary Registrants BIG LAUREL MINING CORPORATION BLUFF SPUR COAL CORPORATION DORCHESTER ASSOCIATES LLC DORCHESTER ENTERPRISES, INCORPORATED EXETER COAL CORPORATION GUEST MOUNTAIN MINING CORPORATION KNOX CREEK COAL CORPORATION MEADOW BRANCH MINING CORPORATION MILL BRANCH COAL CORPORATION MOUNTAIN MANAGEMENT, INCORPORATED NINE MILE SPUR LLC OSAKA MINING CORPORATION PIGEON CREEK PROCESSING CORPORATION RODA RESOURCES LLC II-115 INDEX TO EXHIBITS Pursuant to the rules and regulations of the Securities and Exchange Commission, the Company has filed certain agreements as exhibits to this Registration Statement on Form S-3. These agreements may contain representations and warranties by the parties. These representations and warranties were made solely for the benefit of the other party or parties to such agreements and (i) may have been qualified by disclosure made to such other party or parties, (ii) were made only as of the date of such agreements or such other date(s) as may be specified in such agreements and are subject to more recent developments, which may not be fully reflected in such Company’s public disclosure, (iii) may reflect the allocation of risk among the parties to such agreements and (iv) may apply different materiality standards from those that may be viewed as material to investors. Accordingly, these representations and warranties may not describe the Company’s actual state of affairs at the date hereof and should not be relied upon. Exhibit No. Description of Exhibit 1.1** Underwriting Agreement Agreement and Plan of Merger, dated as of May11, 2009, by and among Alpha Natural Resources, Inc. and Foundation Coal Holdings, Inc. (Incorporated by reference to Exhibit2.1 of the Current Report on Form8-K of Foundation Coal Holdings, Inc., (“Foundation”), filed on June22, 2009.) Acquisition Agreement dated as of September23, 2005 among Alpha Natural Resources, LLC, Mate Creek Energy of W. Va., Inc., Virginia Energy Company, the unit holders of Powers Shop, LLC, and the shareholders of White Flame Energy, Inc., Twin Star Mining, Inc. and Nicewonder Contracting, Inc. (the “Acquisition Agreement”) (Incorporated by reference to Exhibit2.1 to the Current Report on Form8-K of Alpha Natural Resources, Inc./Old (“Old Alpha”) (File No.1-32423) filed on September26, 2005.) Membership Unit Purchase Agreement dated as of September23, 2005 among Premium Energy, LLC and the unitholders of Buchanan Energy Company, LLC (the “Membership Unit Purchase Agreement”) (Incorporated by reference to Exhibit2.2 to the Current Report on Form8-K of Old Alpha (File No.1-32423) filed on September26, 2005.) Agreement and Plan of Merger dated as of September23, 2005 among Alpha Natural Resources, Inc., Alpha Natural Resources, LLC, Premium Energy, LLC, Premium Energy, Inc. and the shareholders of Premium Energy, Inc. (the “Premium Energy Shareholders”) (the “Merger Agreement”) (Incorporated by reference to Exhibit2.3 to the Current Report on Form8-K of Old Alpha (File No.1-32423) filed on September26, 2005.) Indemnification Agreement dated as of September23, 2005 among Alpha Natural Resources, Inc., Alpha Natural Resources, LLC, Premium Energy, LLC, the other parties to the Acquisition Agreement, the Premium Energy Shareholders, and certain of the unit holders of Buchanan Energy Company, LLC (Incorporated by reference to Exhibit2.4 to the Current Report on Form8-K of Old Alpha (File No.1-32423) filed on September26, 2005.) Letter Agreement dated of as September23, 2005 among Alpha Natural Resources, Inc., Alpha Natural Resources, LLC, Premium Energy, LLC and the other parties to the Acquisition Agreement, the Membership Unit Purchase Agreement and the Merger Agreement (Incorporated by reference to Exhibit2.5 to the Current Report on Form8-K of Old Alpha (File No.1-32423) filed on September26, 2005.) Letter Agreement dated October26, 2005 (the “Letter Agreement”) among Alpha Natural Resources, Inc., Alpha Natural Resources, LLC, Premium Energy, LLC, Premium Energy, Inc. and the Sellers Representative named therein amending certain provisions of (i)the Acquisition Agreement dated September23, 2005, among certain parties to the Letter Agreement and certain other parties named therein, (ii)the Agreement and Plan of Merger dated September23, 2005, among the parties to the Letter Agreement and certain other parties named therein and (iii)the Indemnification Agreement dated September23, 2005, among the parties to the Letter Agreement and certain other parties named therein. (Incorporated by reference to Exhibit2.1 to the Current II-116 Report on Form8-K of Old Alpha (File No.1-32423) filed on October31, 2005.) Assignment of Rights Under Certain Agreements executed as of October26, 2005 among Alpha Natural Resources, LLC, Mate Creek Energy, LLC, Callaway Natural Resources, Inc., Premium Energy, LLC and Virginia Energy Company, LLC (Incorporated by reference to Exhibit2.2 to the Current Report on Form8-K of Old Alpha (File No.1-32423) filed on October31, 2005.) Agreement and Plan of Merger, dated as of January 28, 2011, among Mountain Merger Sub, Inc., Alpha Natural Resources, Inc. and Massey Energy Company (Incorporated by reference to Exhibit2.1 to the Current Report on Form8-K of Alpha (File No.1-32331) filed on January 28, 2011.) Amended and Restated Certificate of Incorporation of Alpha Natural Resources, Inc. (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on August 5, 2009.) Certificate of Amendment of the Restated Certificate of Incorporation of Alpha Natural Resources, Inc. (Incorporated by reference to Exhibit 3.2 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed June 1, 2011.) Amended and Restated Bylaws of Alpha Natural Resources, Inc. (Incorporated by reference to Exhibit 3.2 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on November 18, 2010.) Form of Certificate of Alpha Natural Resources, Inc. Common Stock (Incorporated by reference to Amendment No. 3 to the Registration Statement on Form S-1 of Old Alpha (Registration No. 333-121002) filed on February 10, 2005.) 4.5(a) Amended and Restated Stockholders Agreement, dated as of October 4, 2004, by and among the Company, Blackstone FCH Capital Partners IV, L.P., Blackstone Family Investment Partnership IV-A L.P., First Reserve Fund IX, L.P., AMCI Acquisition, LLC and the management stockholders parties thereto (Incorporated by reference to Exhibit 4.2 to the Amended Registration Statement on Form S-1/A of Foundation (Registration No. 333-118427) filed on October 22, 2004.) 4.5(b) Termination Agreement, dated as of February 6, 2006, by and among the Company, Blackstone FCH Capital Partners IV, L.P., Blackstone Family Investment Partnership IV-A L.P., First Reserve Fund IX, L.P., AMCI Acquisition, LLC (nka AMCI Acquisition III, LLC), and the management stockholders parties thereto, terminating the Amended and Restated Stockholders Agreement dated as of October 4, 2004, by and among the same parties (Incorporated by reference to Exhibit 99.1 to the Current Report on Form 8-K of Foundation (File No. 1-32331) filed on February 23, 2006.) Third Amended and Restated Credit Agreement, dated as of May 19, 2011, by and among Alpha Natural Resources, Inc., the lenders party thereto, the issuing banks party thereto, Citicorp North America, Inc. as administrative and collateral agent and Citigroup Global Markets Inc. and Morgan Stanley Senior Funding, Inc. as joint lead arrangers and joint book managers (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on May 20, 2011.) First Supplemental Indenture, dated as of June 1, 2011, among Alpha Natural Resources, Inc., the guarantors named therein and Union Bank, N.A., as trustee (Incorporated by reference to Exhibit 4.2 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on June 1, 2011.) Second Supplemental Indenture, dated as of June 1, 2011, among Alpha Natural Resources, Inc., the guarantors named therein and Union Bank, N.A., as trustee (Incorporated by reference to Exhibit 4.5 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on June 1, 2011.) Senior Notes Indenture dated as of July 30, 2004, among Foundation PA Coal Company (nka Foundation PA Coal Company, LLC), the Guarantors named therein and The Bank of New York, as II-117 trustee (Incorporated by reference to Exhibit 10.4 to the Registration Statement on Form S-1/A (File No. 333-118427) of Alpha Natural Resources, Inc. filed on December 7, 2004.) Supplemental Indenture dated as of September 6, 2005 among Foundation Mining LP, a subsidiary of Foundation Coal Corporation, Foundation PA Coal Company, LLC and The Bank of New York, as trustee (Incorporated by reference to Exhibit 10.12 to the Quarterly Report on Form 10-Q of Alpha Natural Resources, Inc. (File No. 1-32331) filed on November 14, 2005.) Supplemental Indenture dated as of October 5, 2007 among Foundation PA Coal Terminal, LLC, a subsidiary of Foundation Coal Corporation, Foundation PA Coal Company, LLC and The Bank of New York, as trustee (Incorporated by reference to Exhibit 4.3.2 to the Quarterly Report on Form 10-Q of Alpha Natural Resources, Inc. (File No. 1-32331) filed on November 9, 2007.) Third Supplemental Indenture dated as of August 1, 2009 among Foundation PA Coal Company, LLC, Alpha Natural Resources, Inc., certain subsidiaries of Alpha Natural Resources, Inc. and The Bank of New York, as trustee (Incorporated by reference to Exhibit 4.8 of the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on August 5, 2009.) Fourth Supplemental Indenture dated as of February 2, 2011 among Foundation PA Coal Company, LLC, Alpha Natural Resources, Inc., certain subsidiaries of Alpha Natural Resources, Inc. and The Bank of New York, as trustee (Incorporated by reference to Exhibit 4.12 to the Quarterly Report on Form 10-Q of Alpha Natural Resources, Inc (File No.1-32331) filed on May 6, 2011.) 4.14* Fifth Supplemental Indenture, dated as of June 13, 2011, by and among Foundation PA Coal Company, LLC, Alpha Natural Resources Inc., Alpha Appalachia Holdings, Inc. and certain subsidiaries of Alpha Appalachia Holdings, Inc., as Guarantors, and the Bank of New York Mellon, as Trustee. 4.15** Form of Certificate of Designation of Preferred Stock 4.16** Form of Certificate of Alpha Natural Resources, Inc. Preferred Stock 4.17** Form of Depositary Share Agreement 4.18** Form of Depositary Certificate Indenture, dated as of June 1, 2011, among Alpha Natural Resources, Inc., the Guarantors named therein and Union Bank, N.A., as trustee (Incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on June 1, 2011.) 4.20** Form of Subordinated Indenture, between Alpha Natural Resources, Inc., certain of its subsidiaries, as guarantors, and Union Bank, N.A., as trustee 4.21** Form of Debt Security 4.22** Form of Warrant Agreement 4.23** Form of Warrant Certificate 4.24** Form of Purchase Contract Agreement 4.25** Form of Purchase Certificate 4.26** Form of Unit Agreement 4.27** Form of Unit Certificate 5.1* Opinion of Cleary Gottlieb Steen & Hamilton LLP Computation of Ratios of Earnings to Fixed Charges for the years ended December 31, 2006, 2007, 2008, 2009 and 2010 (Incorporated by reference to Exhibit 12.1 to the Annual Report on Form 10-K of Alpha Natural Resources, Inc. (File No. 1-32331) filed on February 25, 2011.) II-118 Exhibit No. Description of Exhibit 23.1* Consent of Cleary Gottlieb Steen & Hamilton LLP (Included as part of its opinion filed as Exhibit 5.1 hereto) 23.2* Consent of KPMG LLP, independent registered public accounting firm for Alpha Natural Resources, Inc. 23.3* Consent of Ernst & Young LLP, independent registered public accounting firm for Massey Energy Company 23.4* Consent of KPMG LLP, independent auditors for the Cumberland Resource Group 23.5* Consent of Ernst & Young LLP, independent registered public accounting firm for Foundation Coal Holdings, Inc. 24.1*** Powers of Attorney 24.2* Powers of Attorney (Included in the signature pages hereto) 25.1*** Form T-1 Statement of Eligibility under the Trust Indenture Act of 1939, as amended, of Union Bank, N.A. as Trustee under the Indenture among Alpha Natural Resources, Inc. and Union Bank, N.A., as Trustee 25.2*** Form T-1 Statement of Eligibility under the Trust Indenture Act of 1939, as amended, of Union Bank, N.A. as Trustee under the Subordinated Indenture among Alpha Natural Resources, Inc. and Union Bank, N.A., as Trustee * Filed herewith. ** To be filed by post-effective amendment or as an exhibit to a Current Report on Form 8-K and incorporated herein by reference. *** Previously filed with the Registration Statement. II-119
